 33324 NLRB No. 1DAYTON HUDSON DEPARTMENT STORE CO.1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We will modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).3All parties agreed that Ryan was a well-liked and well-reviewedemployee. On her last annual evaluation, before her discharge, she
was rated ‚‚Outstanding.™™4As noted above, Ryan was not eligible to vote in the 1990 elec-tion, and she testified that she was personally opposed to the Union.5All dates hereafter are 1993 unless otherwise indicated.Dayton Hudson Department Store Company, a Di-vision of Dayton Hudson Corporation and Vio-let Darlene Ryan. Case 7ŒCAŒ34877July 25, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 29, 1994, Administrative Law Judge JohnH. West issued the attached decision. The Respondent
filed exceptions and a supporting brief. The General
Counsel filed an answering brief to the Respondent™s
exceptions, to which the Respondent filed a reply brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions as modified and toadopt his recommended Order as modified and set
forth below.2Factually, this is an unusual case. The judge found,and we agree, that the Respondent violated Section
8(a)(3) and (1) of the Act by discharging the Charging
Party Violet Darlene Ryan (Ryan). Ryan was not in
the unit that the Union sought to organize, and she was
personally opposed to the Union. The conduct for
which she was discharged was her performance of a
work task that was unrelated to any union activity. De-
spite this, Ryan was discharged because the Respond-
ent perceived that Ryan, in the performance of her reg-
ular job duties, unwittingly assisted the Union. The
facts, summarized below, are more fully set forth in
the judge™s decision.BackgroundThe Respondent operates 13 retail department storesin the Detroit area. Since 1990 the UAW has been en-
gaged in a campaign to organize employees at a num-
ber of these stores. Elections have been held at three
of the stores. The store in this case is located in the
Summit Place Mall. In 1990 the UAW lost an election
at the Summit Place store. That election was set aside
and a second election was scheduled for February
1992. Before the election, however, the UAW with-
drew its petition.Prior to the time of the events herein (early February1993), the Union had been passing out union literatureat the Summit Place store. In addition, it was activelycampaigning at other stores of the Respondent. Finally,
the Union had called an ‚‚all-store™™ meeting to talk
about organizational efforts at the Respondent™s stores.
There is evidence that some Summit Place employees
attended this meeting.The support for the UAW at the Respondent™s var-ious stores, including the Summit Place store, origi-
nated in the furniture department and in other ‚‚big
ticket™™ departments. The UAW focused its organizing
efforts in those departments.Ryan had worked for the Respondent at SummitPlace since 1978.3She eventually became a clericalemployee in the personnel department. Among her du-
ties were administering benefits, timekeeping, payroll
vouchers, care and maintenance of the bulletin boards,
updates of stock options, and assisting on the floor
during major sales. The credited testimony also estab-
lished that the processing of transfer requests was a
component of her regular job duties.In October 1990, just before the election at SummitPlace, Ryan had a conversation with Susan Boram, the
Respondent™s corporate director of human resources.
Boram asked Ryan how she was doing. According to
Ryan™s credited testimony, she replied that she was
‚‚tired of the tension ... the whole routine of watch-

ing what you say, watching what other people say
....™™ Ryan went on to state, ‚‚I don™t think I could

stand it if the union came in here, I™m not ready to
deal with that. And I™m not ready to deal with them.™™4According to Ryan, Boram said to her, ‚‚You need to
know that we™re not going to.™™ Ryan asked, ‚‚What do
you mean, we™re not going to? They™re in Westland
[another of the Respondent™s Detroit area stores].™™
Boram replied, ‚‚We are fully prepared to close that
store Darlene. We™re not ever going to negotiate with
the union.™™Ryan testified that in January and February 1993there was talk at Summit Place concerning the fate of
the furniture department. Ryan did not recall when the
talk started but she did recall that there was a meeting
regarding the issue in February 1993.On Friday, February 5, 1993,5employee ElaineClausen, who was an assistant in the design studio in
the Summit Place furniture department, came to the
personnel department and asked Ryan to help her get
an interview for a supervisory position in the furniture
department of another of the Respondent™s stores in the
Detroit area. The deadline for applying for the position
was the close-of-business February 5. Pursuant to whatVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00033Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Mason was stipulated to be a supervisor.7McDermott was on vacation.8Ryan denied ever cheating the Respondent with respect to record-ing her hours of work.9McDermott testified that she had been told by Jackie Wade, theRespondent™s group resource manager, to suspend Ryan regardless of
what explanation Ryan offered.the judge characterized as ‚‚standard operating proce-dure,™™ Ryan asked Clausen to fill out a request for
transfer. Ryan then telephoned the other store and ad-
vised them that she was faxing a transfer request. Ryan
asked that someone arrange an interview for Clausen.
Ryan testified that the assistance she gave Clausen was
the same as she would have given to any employee.After Clausen filled out the request, Ryan told Clau-sen to have Clausen™s manager, Tom Bitterlie, sign it.
The transfer form included lines for the signatures of
the ‚‚manager™™ and ‚‚group selling manager.™™ Bitterlie
returned Clausen™s form to Ryan, signed it in front of
her on the manager line, and stated that he hoped
Clausen got the job. Bitterlie did not tell Ryan that she
also needed the group selling manager™s signature.
Ryan testified that she was unaware that the group
selling manager™s signature was required, thought
Bitterlie would have told her if it was necessary, and
stated she did not know who held the position of group
selling manager at Summit Place. Ryan then faxed
Clausen™s transfer request.After Ryan faxed the request, Personnel Representa-tive Trudy Mason,6who worked in personnel withRyan, and under Assistant Manager Christine
McDermott, told Ryan that Ryan was going to be in
trouble, because Ryan had bypassed McDermott. Ryan
replied that she did not see how she would be in trou-
ble as she was doing her job, and that she would have
Clausen talk with McDermott about the matter. Ryan
then advised Clausen to ‚‚get with™™ McDermott ‚‚the
second she walked in™™ on Monday so that McDermott
would be aware of the situation.7On Tuesday, February 9, McDermott spoke withRyan. According to Ryan™s credited testimony,
McDermott wanted to know where Ryan, ‚‚got the
right to fill out a transfer without consulting with her.™™
Ryan told McDermott that since McDermott was not
there on February 5 Clausen could have lost her trans-
fer opportunity. Ryan also told McDermott that she
was ‚‚simply doing something that she thought she was
supposed to do.™™ According to Ryan, McDermott said
that by processing the transfer Ryan ‚‚had embarrassed
the store president, the store manager, and herself.™™Ryan asked McDermott how she had embarrassed
them and McDermott replied, ‚‚When you faxed that
through, you embarrassed all of us, because none of us
knew that you were going to do it.™™ Ryan told
McDermott that she did not know why that would
have embarrassed anybody as it was protocol and that
she did it all the time. McDermott agreed that it was
part of Ryan™s job. McDermott explained that there
had been meetings at Summit Place regarding the fur-
niture department. McDermott asked Ryan if she had
seen people going down the hall for the meetings.Ryan said that she had seen people but that she did notknow the purpose of such meetings. Ryan told
McDermott that if she (McDermott) had mentioned
this to her perhaps Ryan ‚‚would have been more con-
cerned and would have been aware that there was a
potential problem coming.™™ Ryan asked McDermott if
she was wrong to fax the transfer request form and to
ask for an interview for Clausen. McDermott told her
no, but said that she should have told the store man-
ager. McDermott agreed that Ryan ‚‚did what she was
supposed to do.™™Ryan also credibly testified that during this February9 conversation McDermott said to her, ‚‚Darlene, you
know where our problems come from in this store.
... You are aware where the union problems start.™™

McDermott told her, ‚‚[T]here was already trouble
brewing and you [Ryan] know about that™™ to which
Ryan said, ‚‚Yes, I™ve heard that.™™ McDermott then
said, ‚‚But when you did this, you didn™t realize what
you were doing.™™ McDermott went on, ‚‚Don™t you re-
alize what you have done by helping Elaine obtain a
position outside of the store? Don™t you see what you
have done?™™ McDermott continued, telling Ryan that,
‚‚The union was already watching them. And the fact
that they [the Respondent] were going to pull the fur-
niture department out of Summit Place would cause
tremendous trouble, and get the union brewing again.
And that is what I [Ryan] had brought down on the
store.™™On Thursday, February 18, Ryan testified that shewas called into McDermott™s office and told that she
had been observed on five separate occasions keying
in 8 hours of work when she had worked less than
that. Ryan stated that with the exception of Friday,
February 12, she was not given any of the five dates
in question. Ryan denied the allegations.8McDermottsuspended her.9The next evening, Friday, February 19, Ryan metwith Store Manager Michael Wade at the store at
Wade™s request. Wade told her that she had falsified
her time records, which called for automatic discharge.
Ryan denied falsifying her records. Wade offered her
the opportunity to resign rather than be discharged.
Ryan refused to resign, asserting that she had no rea-son to do so. Wade offered to help Ryan think of a
reason for resigning. Ryan said she did not want to
leave. She refused again to resign, and left the store.
At this point, the Respondent still had not given Ryan
the other four specific dates on which she was alleged
to have falsified her time records.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00034Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 35DAYTON HUDSON DEPARTMENT STORE CO.10Supervisor Christine McDermott, Store Manager Michael Wade,and Personnel Representative Trudy Mason.11Jack August Enterprises, 232 NLRB 881, 900 (1977), enfd. 583F.2d 575 (1st Cir. 1978).12See NLRB v. Nueva Engineering, Inc., 761 F.2d 961, 967 (4thCir. 1985), enfg. 269 NLRB 999 (1984), as cited in New River In-dustries v. NLRB, 945 F.2d 1290, 1295 (4th Cir. 1991), denying en-forcement on factual grounds of 299 NLRB 773 (1990).13NLRB v. Link-Belt Co., 311 U.S. 584, 589Œ590 (1941); Gulf-Wandes Corp., 233 NLRB 772, 778 (1977); Pleasant View RestHome, 194 NLRB 426, 431 (1971).14Indeed, the Respondent™s subsequent resort to manufactured evi-dence to bolster its defense regarding Ryan™s discharge demonstrates
the extent to which Respondent would go to further its antiunion ef-
forts.15Chairman Gould finds that the rationale of the mistaken beliefcases applies with equal force here, where the Respondent dis-
charged employee Ryan because it believed that Ryan unwittingly
assisted the Union while performing her regular job duties. True,
there is no question of mistaken belief. The Respondent knew that
Ryan was not a union supporter knowingly engaged in union activ-
ity. Nevertheless, the Respondent™s motivation for the discharge, asContinuedOn Monday morning, February 22, Michael Wadecalled Ryan and asked her if she was going to resign.
Ryan again refused to resign, and asked Wade to give
her the specific dates on which she was alleged to
have falsified her time records. Wade finally gave her
the dates.After refusing to resign, Ryan was discharged Feb-ruary 23.AnalysisThe judge found Ryan to be a credible witness. Hefound the Respondent™s asserted reasons for discharg-
ing Ryan to be totally pretextual. He found none of the
Respondent™s three witnesses10to be credible. In addi-tion, the judge concluded that some of the documentssubmitted by the Respondent were manufactured to
support its position. According to the judge,
McDermott and Mason ‚‚sponsored fabricated evi-
dence.™™ We adopt his findings on those issues. The
judge also determined that, by discharging Ryan, the
Respondent violated Section 8(a)(3) and (1) of the Act.
We agree with the judge™s conclusion for the following
reasons.We agree with the judge that Ryan™s alleged fal-sification of time records was a pretext to hide its real
motive for discharging Ryan. We also agree with the
judge that the real motive was to punish Ryan for an
action which, as the Respondent perceived it, would
foster unionization. The Respondent was concerned
that the transfer of Clausen from the furniture depart-
ment would cause employees to believe that the fur-
niture department was slated for closure. As the Re-
spondent perceived it, that fear among employees
would ‚‚get the union brewing again.™™The fact that Ryan herself was not in favor ofunionization does not legitimize the Respondent™s un-
lawful motive. The mere fact that an employee is not
a union member and has not engaged in any union ac-
tivity does not per se immunize an employer™s adverse
treatment of that employee from inquiry and answer-
ability under the Act.11In establishing that an employ-er™s opposition to union activity was a motivating fac-
tor in an employer™s decision to discharge an em-
ployee, it is, therefore, immaterial that the employee
was not in fact engaging in union activity as long asthat was the employer™s perception and the employer
was motivated to act based on that perception.12Thus,it is a violation of the Act to discharge an employeeeven on the basis of a mistaken belief that she has en-gaged in union or other protected activities.13Here, of course, the Respondent did not dischargeRyan because of a belief that she was a union sup-
porter who was knowingly engaged in union activity.
The Respondent knew that she was not. Indeed, at the
time of the events culminating in Ryan™s discharge,
there was no actual union activity taking place, and theRespondent was not laboring under any misperception
that there was. Rather, the Respondent knew that there
was a hiatus in the Union™s long-running organiza-
tional campaign at the Respondent™s stores. The Re-
spondent wanted to make that hiatus permanent, or at
least prolong it for as long as possible. In retaliating
against Ryan for helping Clausen to apply for a pro-
motion out of the furniture department at the Summit
Place store, the Respondent was motivated by a fear
that if Clausen, a senior employee, left the Summit
Hill furniture department, other employees might con-
strue that as a signal that the Respondent was going
to shut down the Summit Hill furniture department.
The Respondent was worried that the employees might
seek the Union™s help in keeping the department open,
thus possibly reinvigorating the currently inactive
union campaign.Motivated by this fear,14the Respondent dischargedRyan because it believed that Ryan™s performance of
her work-related assistance to ClausenŠalbeit un-
known to and unplanned as such by Ryan herselfŠ
could possibly have encouraged a rebirth of union ac-
tivity in the furniture department. Thus, in the literal
words of the statute, the Respondent discharged Ryan
in order to ‚‚discourage™™ employees from joining the
Union and from reinvigorating the moribund union
campaign.The principles set forth above, regarding an employ-er™s mistaken belief of an employee™s union activity or
union support, are certainly relevant and instructive
here, and have guided our consideration of the facts to
this point. They do not, however, fully control the ulti-
mate outcome of this case, in which, as seen, the Re-
spondent did not suspect Ryan of being a union sup-porter or of being engaged in union activity.15VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00035Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
in the cases of mistaken belief, was to prevent union activity amongits employees. Further, the Respondent™s discharge of Ryan clearly
demonstrated to Ryan and other employees its willingness to ad-
versely affect employment conditions in order to stop the recurrence
of union activity. Finally, as with the mistaken belief cases, the Re-
spondent™s adverse action takes place in a setting where employees
have engaged in union activity. Here, the activity had died out, but
the Respondent terminated Ryan to prevent it from springing back
to life.16Even if Ryan had not, as the judge found, harbored unfavorableopinions of the Union before, she was certainly discouraged from
any possible change of view by what she reasonably perceived as
her discharge for an action which the assistant manager advised her
was considered injurious because of its possible incitement of union
activity.17Chairman Gould and Member Higgins note that the Board™s de-cision today does not condemn employment practices, developed in
the absence of union activity or the perceived imminent resurrection
of same, which are designed to instill a high morale among employ-
ees and thus deter employees from seeking unionization. Such prac-
tices are not designed to influence a specific choice presented to em-
ployees by a union seeking to represent them. There is nothing un-
lawful about improved employment conditions which may make it
less likely that employees will opt for unionization. Different consid-
erations come into play when, as here, the employees are presented
with such a choice. Thus, the Board has long held that during a
union campaign, an employer must make certain employment deci-
sions as it would if the union were not on the scene. With respect
to benefits, for example, if an employer™s course of action is prompt-
ed by the union™s presence, then the employer violates the Act
whether he confers benefits or withholds them because of the union.
Great Atlantic & Pacific Tea Co., 166 NLRB 27, 29 fn. 1 (1967).See also NLRB v. Exchange Parts, 375 U.S. 405 (1964), where theSupreme Court held that the conferral of benefits to employees while
a representation election was pending, for the purpose of inducing
employees to vote against the union, interferes with, restrains, or co-
erces employees in the exercise of their Sec. 7 rights.Member Fox would not comment on this hypothetical set of cir-cumstances.18If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to aRather, in finding that the Respondent violated theAct by discharging Ryan, we apply the fundamental
principles set forth above to this unique situation,
where the Respondent suspected that an action taken
by its employee might encourage the renewal of union
activity. The Respondent discharged Ryan, in the lit-
eral words of Section 8(a)(3), in order to discourage
the reinvigoration of the union campaign. It thus sent
a message to all its employees, including Ryan,16thatany attempt to bring the Union to its store and to re-
vive the union campaign could lead to the ultimatepenalty, discharge. Regardless of the fact that this par-
ticular employee may not have favored the Union her-
self, the message to her and to the other employees
could not have been clearer. The message was that the
employer would take action against the employees for
any measure that would help the Union. We perceive
no difference in principle from the Respondent™s action
here and an employer™s discharging an employee and
telling him that it is doing so to make it clear to him
(and anyone the employee cares to tell) that the em-
ployer has power over its employees™ jobs and that
they act at their peril in doing anything to instigate or
support a union campaign. It seems unquestionable that
the latter action would violate Section 8(a)(3), regard-
less of the union sentiments of the discharged em-
ployee. We, therefore, affirm the conclusion that the
Respondent discharged Ryan in violation of Section
8(a)(3) and (1) of the Act.17ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Dayton Hudson Depart-
ment Store Company, a Division of Dayton Hudson
Corporation, Detroit, Michigan, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified and set forth below.1. Cease and desist from
(a) Suspending an employee because she took ac-tions which Respondent perceived would cause Re-
spondent™s employees to seek union representation
and/or look more favorably on union representation.(b) Discharging an employee because she took ac-tions which Respondent perceived would cause Re-
spondent™s employees to seek union representation
and/or look more favorably on union representation.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of
the rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerViolet Darlene Ryan full reinstatement to her former
job or, if that job no longer exists, to a substantially
equivalent position, without prejudice to her seniority
or any other rights or privileges previously enjoyed.(b) Make Violet Darlene Ryan whole for any loss ofearnings and other benefits suffered as a result of the
discrimination against her in the manner set forth in
the remedy section of the decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful sus-
pension and discharge of Violet Darlene Ryan and
within 3 days thereafter notify the employee in writing
that this has been done and that the suspension and
discharge will not be used against her in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region postat its Summit Place Mall store in Waterford, Michigan,
copies of the attached notice marked ‚‚Appendix E.™™18VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00036Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 37DAYTON HUDSON DEPARTMENT STORE CO.1All dates are in 1993 unless otherwise stated.Copies of the notice, on forms provided by the Re-gional Director for Region 7, after being signed by the
Respondent™s authorized representative, shall be posted
by the Respondent and maintained for 60 consecutive
days in conspicuous places, including all places where
notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by
any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone
out of business or closed any facility involved in these
proceedings, the Respondent shall duplicate and mail,
at its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at such facility at any time since August 12,
1993.Judgment of the United States Court of Appeals
Enforcing an Order of the National Labor Relations
Board.™™(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.™™APPENDIX ENOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
suspend you or discharge you, be-cause you take actions which we perceive would cause
your fellow employees to seek union representation
and/or look more favorably on union representation.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by the National Labor Relations
Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Violet Darlene Ryan full rein-
statement to her former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to her seniority or any other rights or privi-
leges previously enjoyed.WEWILL
make Violet Darlene Ryan whole for anyloss of earnings and other benefits resulting from her
suspension and discharge, less any net interim earn-
ings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the unlawful discharge of Violet Darlene Ryan and WEWILL, within 3 days thereafter, notify her in writingthat this has been done and that the suspension anddischarge will not be used against her in any way.DAYTONHUDSONDEPARTMENTSTORECOMPANY, ADIVISIONOF
DAYTONHUDSONCORPORATIONLinda Hammell, Esq., for the General Counsel.John F. Birmingham Jr., Esq. and Paul Townsend, Esq.(Dykema Gossett), of Detroit, Michigan, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEJOHNH. WEST, Administrative Law Judge. On a chargefiled by Violet Darlene Ryan on August 12, 1993,1a com-plaint was issued alleging that Dayton Hudson Department
Store Company, a Division of Dayton Hudson Corporation,
Respondent, violated Section 8(a)(1) and (3) of the National
Labor Relations Act (the Act), by suspending and subse-
quently discharging the Charging Party to retaliate against
her, because it was perceived that her assisting while she
worked in the personnel office of one of Respondent™s stores,
a sales employee in seeking a transfer to another of Respond-
ent™s stores would cause Respondent™s employees to seek
union representation and/or look more favorably on union
representation. Respondent denies violating the Act. As a
further defense, it asserts that the Charging Party was, at all
material times, a ‚‚confidential™™ employee as that term has
been defined by the relevant case law under the Act. Re-
spondent did not pursue this further defense on brief.A hearing was held in Detroit, Michigan, on January 24and 25, 1994. On the entire record in this case, including my
observation of the demeanor of the witnesses and consider-
ation of the briefs filed by the General Counsel and Re-
spondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation, has been engaged in the oper-ation of retail department stores and has operated several
stores in Michigan, including one located in Waterford,
Michigan (the Summit Place Mall store). The complaint al-
leges, the Respondent admits, and I find that at all times ma-
terial Respondent has been an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act.II. THEALLEGEDUNFAIRLABORPRACTICE
The FactsRespondent operates 13 department stores in the Detroit,Michigan metropolitan area. In 1990 the International Union,
United Automobile, Aerospace and Agricultural Implement
Workers of America, UAW, AFLŒCIO (UAW) commenced
a campaign to organize the employees at a number of these
stores. Elections have been held at three of the stores.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00037Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2This testimony was corroborated by Ryan who testified that twoconsultants hired by Respondent during the organizing drive, Ed
Percoe and Peter King, worked out of the personnel office at the
Summit Place Mall store and they told her and at least one other
person in personnel that the main union support was in the furniture
department at the Summit Place Mall store.3The involved store had four benefit programs, namely, healthcare, a dental program, life insurance, and stock options.4Respondent has two timeclocks in this store, which timeclocksare part of a computer system which, if working properly, automati-
cally calculates the hours per day that an employee has worked. Oc-
casionally, they do not function properly and sometimes employees
make mistakes with respect to punching in or out. On these occa-
sions a daily exception sheet calls attention to the fact that exception
hours must be manually keyed into the computer. This is one of
Ryan™s functions. She was not, however, the designated timekeeper
in the personnel department. Rather, she shared this function with
two other individuals in her department, Trudy Mason and Sandy
Benscoter.5This testimony was given on the first day of the trial here, Janu-ary 24, 1994. During the second and last day of the trial, counsel
for Respondent indicated that he had not anticipated any testimony
about Boram since she was not named in the complaint and during
the pretrial conference counsel for the General Counsel did not men-
tion this testimony; that he had not been able to contact Boram, who
is based in Minneapolis; and that, therefore, he was not able to
produce her.6According to the last page of the form, her next review date wasto be 2Œ23Œ93.Regarding one, Respondent™s Westland Mall store, theUAW won the election and was certified in 1990. The Re-
spondent appealed the bargaining order of the National Labor
Relations Board (the Board) and the United States Court of
Appeals for the Sixth Circuit remanded the case to the Board
for further proceedings. It is presently pending before the
Board. The UAW alleged Respondent committed unfair labor
practices at the Westland Mall store. The administrative law
judge who heard the case, Case 7ŒCAŒ34182, concluded that
Respondent violated Section 8(a)(3) of the Act when it
issued a written warning to one of the Westland Mall store
employees and it violated Section 8(a)(1) of the Act when
it interfered with, restrained, and coerced its employees in
the exercise of the rights guaranteed by Section 7 of the Act.
The matter is pending on exceptions. (G.C. Exh. 2.)With respect to Respondent™s Fairlane Mall store, theUAW won the first election which was conducted in 1991.
It was set aside by the Board and the Respondent won the
second election. Subsequent to the UAW filing objections to
the second election, the parties agreed to a third election. The
UAW subsequently withdrew its election petition. Unfair
labor practices were filed by the UAW regarding the Fairlane
store. A consolidated complaint issued and the matter was
heard. It is presently pending.The UAW lost the 1990 election at Respondent™s SummitPlace Mall store. It was set aside and a second election was
scheduled for February 1992. Before the election, however,
the UAW withdrew its petition.Nancy Shiffer, an associate general counsel of the UAW,testified that the initial union support came from the furniture
department employees and some other ‚‚big ticket™™ areasalso. Both employees who were leaders of the organizing at-
tempt at the Summit Place Mall store came from the fur-
niture department. Shiffer testified that the focus of UAW
support at this store was the furniture department.2Ryan was hired by Respondent at its Summit Place Mallstore in 1978. Subsequently she became a clerical employee
in the personnel department. There her job duties included
the administration of benefits,3timekeeping,4payroll vouch-ers, the care and maintenance of bulletin boards, and news
of stock options, and assisting on the floor during major
sales. Ryan filled out the paperwork with respect to the
aforementioned benefit programs, and she would discuss
these matters with the stores™ employees both in the person-nel office and on the sales floor. According to the head ofthe personnel department, Christine McDermott, this was ex-
pected. Ryan also was responsible for watching the reports
with respect to the United Way and blood drives and she
keyed the information into the system regarding these drives.In October 1990, just prior to the aforementioned electionat the Summit Place Mall store, Ryan had a conversation at
the store with Susan Boram, who Ryan described as being
the head of all of all human resources of Respondent.
Boram™s office is in Minneapolis, Minnesota. Boram asked
Ryan while they were in the personnel department of the
Summit Place Mall store how she was doing. Ryan replied
that she was ‚‚tired of the tension ... the whole routine of

watching what you say, watching what other people say, lis-
tening, [and] going out.™™ When Boram repeated her ques-
tion, Ryan replied, ‚‚[s]ometimes not real well.™™ Ryan also
said to Boram ‚‚I don™t think I could stand it if the Union
came in here. I™m not ready to deal with that. And I™m not
ready to deal with them.™™ According to Ryan™s testimony
(A) Boram then said, ‚‚[y]ou need to know that we™re not
going to,™™ (B) she, Ryan, then said ‚‚[w]hat do you mean,
we™re not going to? They™re in Westland,™™ and (C) Boram
said, ‚‚[w]e are fully prepared to close that store Darlene.
We™re not ever going to negotiate with the Union.™™5Ryantestified that she was not an eligible voter since the personnel
department was not included among those eligible to vote;
and that she was totally against the Union.In her March 2, 1992 performance review Ryan receivedan ‚‚Outstanding™™ rating from her supervisor at that time,
Personnel Manager Durdre Pitts.6(G.C. Exh. 3.) Her reviewincludes comments such as the following:Darlene, you have taken the iniative [sic] with sev-eral projects that exceed your job requirements. You
have done a tremendous job with each, for example
EBB board maintenance, participating in the screening
process, employee appreciation days set up etc. Thanks
for your willingness to pitch in and help where ever
and whenever possible.....
Darlene you have continued to make this area a pri-ority. I have often seen you organize your thoughts on
a ‚‚To Do™™ list for the day. You were very successful
in planning and organizing both spring and fall inven-
tories. Other events that you played a key role in plan-
ning and organizing were Retirement Seminars, Bene-
fits Bonanza, and Health ‚‚o,™™ Rama Days.....
Darlene, you have worked hard to impact the em-ployee morale in our store. You have responded with
urgency to employees issues and concerns. You have
followed up with employees on a timely manner. I haveVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00038Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 39DAYTON HUDSON DEPARTMENT STORE CO.7McDermott™s evaluation also includes the following:Darlene, we have discussed confidentiality and ‚‚not crossingthat line.™™ You are extremely personable and have the desire to
be thorough in your interactions. Please work with me in this
area as we have discussed.Ryan testified that McDermott was referring to a conversation she,Ryan, had with employee Julie Corken; that Corken was on Work-
men™s Compensation; that McDermott told Ryan that she had told
Corken something that would hurt the Company; that when Corken
tried to get off Workmen™s Compensation or had been taken off
Workmen™s Compensation and wanted to apply for short-term dis-
ability she, Ryan, told Corken that she should think long and hard
about it since it would change things and it could affect Corken™sstand; and that when McDermott made this comment Corken was in-volved in a lawsuit against the Company.8A blank copy of a ‚‚REQUEST FOR TRANSFER™™ form was in-troduced herein by Respondent. (R. Exh. 1.) There is a line for the
‚‚MANAGER™S SIGNATURE™™ and just under that line another line
for ‚‚GROUP SELLING MANAGER™S SIGNATURE.™™observed you on several occasions working to get bene-fit issues resolved. You have continued to be a strong
support for the store during major sale events and peak
times. A challenge remains to increase your level of
awareness when you verbally respond to employees.....
Darlene, your concern for your customers (employ-ees) problems and the efforts you make in response to
situations is outstanding. I challenge you to make me
a partner more consistently when issues arise, so that
I may help you in the problem solving process. This
will allow us to respond more quickly and increase our
level of creditability.Subsequently, Ryan™s new supervisor, McDermott, gaveher, Ryan, a midyear review (G.C. Exh. 4), which included,
among other comments, the following:Job Knowledge: (7) Productivity Darlene, you seemto have a very good understanding of your job respon-
sibilities. You have involved yourself in many projects
and have gone ‚‚above and beyond™™ expectations! My
only concern is that you stretch yourself with too many
projects and situations throughout a given day. Exam-
pleŠyou are so willing to help and assist that you vol-
unteer to make phone calls and follow up on projectsŠ
to the point that even working a 24 hour shift wouldn™t
be adequate to complete the tasks!Positive contribution to team: Darlene you have a‚‚winning™™ smile and have the ability to bring humour
[sic] to a situation that is in need of it! You show a
genuine concern for your fellow employees. You also
have made me feel very welcomed!....
Quality of work: Darlene, you have a tendency tofluctuate in this area and feel its due to stretching your-
self too thin. You have been outstanding and at the
same time errors have been made. I feel you take pride
in your workŠand it shows. I also believe that this
fluctuation in quality is due to in part the changes that
have gone on in personnel. We are working together on
this and I appreciate it.Summary: Darlene, you are a real team player. Youhave proven your dedication to the store and your job
by involving yourself in projectsŠi.e. blood drive. I
feel I can count on you and have confidence in your
abilities. You are a very talented, personable woman. I
look forward to growing with you this fall in person-
nel.7McDermott testified that a lot of the employees ‚‚[a] lot ofpeople™™Šreally like Ryan and that Ryan was quite an asset
to the Company.Ryan testified that there was talk concerning the fate ofthe furniture department at the Summit Place Mall store. She
could not recall when it started but she did recall that there
was a Region 1, which includes her store, management meet-
ing regarding this in February 1993.On Friday, February 5, Elaine Clausen, who was the as-sistant in the design studio in the furniture department and
who started working for Respondent on the same day as
Ryan in 1978, came to the personnel department and asked
Ryan if she would help her, Clausen, get an interview for a
supervisory position that was open in the furniture depart-
ment at one of Respondent™s other stores in the Detroit met-
ropolitan area, the Northland store. The deadline for applying
for the position was February 5. Pursuant to standard operat-
ing procedure, Ryan asked Clausen to fill out a request for
transfer and she, Ryan, telephoned the Northland store and
told them that she would be faxing the request for transfer.
Ryan also requested Northland to arrange for an interview
for Clausen since it was the last day she could apply for the
position. Ryan testified that the assistance she gave to Clau-
sen was no different than what she would normally do for
any employee. After Clausen filled out the transfer request
form Ryan told her to have her manager, Tom Bitterlie, sign
it.8Bitterlie was the manager of all big ticket items. Bitterliereturned Clausen™s request for transfer form to Ryan signing
it in front of Ryan and saying that he hoped Clausen got the
position, he was really rooting for her. Ryan testified that
when Bitterlie signed the form he did not say that, in his
opinion, it was necessary to have the group selling manager™s
signature also. Ryan faxed the form to Joe Bunting at North-
land.After Ryan faxed the above-described form to Northland,Trudy Mason, the personnel representative who worked in
the personnel department at the Summit Place Mall store
under McDermott, told Ryan on February 5 that she was
going to be in serious trouble with McDermott, because
Ryan had gone over McDermott™s head. Ryan responded that
she could not see how she would be in trouble since she was
doing her job and she would have Clausen discuss the matter
with McDermott. Ryan telephoned Clausen and told her to
‚‚get with Christine the second that she walks in the door
Monday, so that ...[McDermott] would be aware.™™
On Tuesday, February 9, McDermott spoke with Ryan inthe former™s office. Ryan testified that McDermott wanted to
know where she, Ryan, ‚‚got the right to fill out a transfer
without consulting with her™™; that she explained to
McDermott that since she, McDermott, was not there on
February 5 Clausen would very well have lost this oppor-
tunity; that she told McDermott that she, Ryan, was simply
doing something that she thought she was supposed to do;
that McDermott then said that ‚‚by sending this transfer
through ...[you] had embarrassed the store president [or

vice president] Ray Steffner ...[the] store manager and
VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00039Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Ryan testified that she assumed that if this was not supposed tobe done Bitterlie would have spoken with Michael Wade; and that
Bitterlie did not say that it was necessary, in his opinion, to have
the group selling manager™s signature also. Ryan also testified that
on February 5 she did not know that Michael Wade, the store man-
ager, was also the group selling manager and she told McDermott
this on February 9.10The answer to the complaint admits that McDermott is the per-sonnel manager at the Summit Place Mall store. She testified that
she has been the assistant store manager of human resources since
June 1992. Before that she was employed at the Summit Place Mall
store as the group selling manager for woman™s shoes, the men™s di-
vision and the ‚‚home floor.™™herself™™; that when she asked McDermott how she embar-rassed all of these people McDermott replied, ‚‚[w]hen you
faxed that through, you embarrassed all of us, because none
of us knew that you were going to do it™™; that she told
McDermott that she, Ryan, did not know why that would
have embarrassed anybody, it was protocol and she did it all
the time; that McDermott then said ‚‚[y]ou didn™t even get
with Michael [Wade, the store manager] on this™™; that she
replied that she did not discuss the matter with Michael
Wade but she had Clausen™s manager sign the form;9thatMcDermott was ‚‚very worked up, very upset™™; that
McDermott agreed with her that it was part of her, Ryan™sjob to do this; that McDermott then explained that there had
been meetings taking place in the Summit Place Mall store
and they were deciding whether to make the furniture depart-
ment a part of the store, which was experiencing a major
renovation, or eliminate the furniture department completely;
that when McDermott asked her if she had seen all the peo-
ple going down the hall for the meetings she, Ryan, said that
she saw the people but she did not know what they were
meeting for; that she told McDermott that if she had men-
tioned this to her perhaps she, Ryan, ‚‚would have been more
concerned, and would have been aware that there was a po-
tential problem coming™™; that she asked McDermott if she,
Ryan, was wrong to fax the REQUEST FOR TRANSFER
form to Northland and ask for an interview for Clausen; that
McDermott said ‚‚[n]o. You should have let Michael Wade
know .... 
[because] he was the area manager. And ...
[she] did not notify him as an area manager™™; that
McDermott said that she, Ryan, ‚‚did what ...[she was]

supposed to do™™ and McDermott agreed that Ryan did her
job; and that she asked McDermott if she would assist in get-
ting Clausen an interview and McDermott replied that she
would. Ryan also gave the following testimony regarding her
conversation with McDermott on February 9:Q. Did Ms. McDermott indicate to you anythingabout why management was going to be embarrassed
by your having assisted Elaine Clausen in trying to get
a transfer?A. Yes.
Q. What did Ms. McDermott say in that regard?
A. She said, ‚‚Darlene, you know where our prob-lems come from in this store.™™And I said, ‚‚Problems?™™
And she said, ‚‚You are aware where the Unionproblems start.™™Q. And what did you say?
A. I don™t know that I said anything at this point.
Q. And what did she say?
A. She went on to explain to me that there was al-ready trouble brewing, and you know about that.And I agreed. And I said, ‚‚Yes, I™ve heard that.™™
And she said, ‚‚But when you did this, you didn™t re-alize what you were doing.™™And I said that I didn™t know that I had to be con-cerned about what I was doing. Because I was not
aware that there was a problem, and that there was a
discussion about the furniture department being jerked
out.Yes, that would have caused a major problem. ButI was not aware of it.....
BYMS. HAMMELL:Q. What if anything was the explanation for the rela-tionship?THEWITNESS: She was trying toŠBYMS. HAMMELL:Q. Tell us what she said.
A. Christine said, ‚‚Don™t you see what you havedone by helping Elaine obtain a position outside of the
store? Don™t you see what you have done?™™And at the time I didn™t, until she explained to methe UnionŠQ. What did she explain to you?A. She explained to me that the Union was alreadywatching them.And the fact that they were going to pull the fur-niture department out of Summit Place would cause tre-
mendous trouble, and get the Union brewing again.And that is what I had brought down on the store.(Long Pause)Q. And did Ms. McDermott give you any indicationof whether she thought the employees of the store had
called the Union concerning the furniture department?A. Right now, I™m sorry, I don™t remember.
Q. How many times during the course of this discus-sion with Ms. McDermott, did she say to you words to
the effect of ‚‚Darlene, do you realize what you™ve
done?™™A. Several times. Because she was tryingŠ
Q. Just answer the question.
A. Several times.Regarding her meeting with Ryan on February 9,McDermott10testified that Mason came to her and told herthat Ryan faxed a transfer request for Clausen to Northland
but the form did not have a manager™s signature on it; that
she never saw the original transfer form that was sent over
but she was under the impression at the time that no manager
had signed it; that Ryan stated that the area manager had
signed it; that she told Ryan that ‚‚we need to make sure that
the group selling manager sign. Or if the group selling man-
ager is not there, any senior executive, to make sure it is
complete when it™s faxed over to the other personnel office™™;
that she thought that Michael Wade was the acting group
selling manager; and that an incomplete document might
jeopardize Clausen™s chances of getting an interview, if the
group selling manager didn™t sign off on it, or if it didn™tVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00040Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 41DAYTON HUDSON DEPARTMENT STORE CO.have the appropriate management signatures. McDermott tes-tified further on direct as follows:Q. All right. Well, did you have any conversation inthat meeting with her, that you were discussing the
Elaine Clausen request for transfer, about the Union?A. I did not. No.
Q. Well, what if anything did you know, about theCompany™s plans for this department?A. I knew that we were going to do one of threethings, leave it the way it was; totally eliminate it; or
just streamline it; and just have carpeting and mat-
tresses.Q. Okay. And how did you gather that information?
A. It had been discussed with the individuals in thearea and with us, as managers.Q. Before this transfer request?
A. Yes. In my conversation with Elaine, she hadstated to me that she was pretty sure that she was going
to be transferred to Oakland. Because that is where the
design studio was going.And she felt that she would rather drive to Northlandthan drive to Oakland.Q. All right. And do you know what the position atNorthland was that she was applying for?A. It was a supervisor™s position.
Q. Okay.
A. I never actually saw the sheet that she had, withthe job description on it.Q. And did she get the position?
A. No, she didn™t.
Q. All right. Did she continue to work at your store?
A. Yes, she did.
Q. Is she there now?
A. No. She went to Oakland. The design studio wastransferred to Oakland.Q. Okay. And that™s where she™s working now?
A. That™s correct.
Q. Okay. And did you reprimand the .... 
[Charg-ing Party] for her performance on that occasion?....
THEWITNESS: I had a conversation with Darlene,about making sure that when she is faxing information
over to other personnel offices, that it is complete.BYMR. TOWNSENDQ. Well, what I am driving at is this, did you takeany discipline of any kind?A. I just had a conversation with her about accuracy.And that was the end of it.Q. All right. And did you do anything further withrespect to Elaine Clausen™s application?A. Yes. I got the appropriate signatures on a transferfor her, called over, spoke with the personnel office,
and they set up an interview for her.Q. Okay. And did the Charging Party™s performancein this instance, upset you?A. Did Darlene™s performance upset me?
Q. Yes.
A. I questioned why she would send it across, faxit, being incomplete.That is what I talked to her about.Q. Were you angry with her?
A. I wasn™t angry with her, no.Q. All right. And when you suspended her, did thatincident play any part in your thinking?A. It had nothing to do with it.On cross-examination, McDermott testified that she never re-ceived word from Northland store that Clausen™s transfer re-
quest form which had been faxed by Ryan was incomplete;
that, rather, she telephoned the personnel office at Northland
and told Joe, who is the personnel representative, that the
form ‚‚was incomplete, and that it had been inadvertently
sent over but we do have the appropriate management signa-
tures, and were faxing that over™™; and that she faxed over
the information ‚‚with the managers™ signatures on it, the
transfer request.™™ McDermott further testified that she was
aware that Michael Wade was acting group selling manager
before the Clausen transfer incident.The store manager of the Summit Place Mall store, Mi-chael Wade, testified that in January/February 1993 there
were rumors circulating throughout the store that the fur-
niture department was going to be closed down; that ‚‚[w]e
tried to stop that rumor ...[b]ecause we weren™t sure

what we were going to do at the time™™; that ‚‚we just very
informally let the managers know, in case they heard these
rumors™™; that ‚‚we didn™t want the people in the furniture
department to be so focused on it shutting down™™; that
McDermott told him that ‚‚Clausen was requesting a transfer
to Northland, and it had gone through without the proper sig-
natures, but that she had gotten involved and got that cor-
rected™™; that he only had one conversation with McDermott
about the Clausen transfer; that McDermott would always let
him know who was transferring into or out of the store; that
Bitterlie apologized to him for signing the transfer request
form and not getting another signature; and that he told
Bitterlie it was no big deal, just to make sure that he got
somebody else to sign off the next time. Subsequently, Mi-
chael Wade testified that he did not eventually sign the trans-
fer form for Clausen on the line for group selling manager™s
signature; and that he believed that McDermott signed this
line of the form but he was not certain. Mason testified that
the furniture department at the Summit Place Mall was
closed in summer 1993.On Thursday, February 18, Ryan had a conversation withMcDermott in the latter™s office. With respect to this con-
versation, Ryan testified that McDermott initiated it saying,
‚‚Darlene, I have to do something.... 
last Friday you leftearly™™; that she told McDermott ‚‚okay™™; that McDermott
then said, ‚‚you came in at 9:00™™; that she told McDermott
‚‚all right™™; that McDermott then asked, ‚‚Did you key your-
self in for eight hours™™; that she told McDermott, ‚‚No, I did
not. I keyed myself in for seven™™; that McDermott asked,
‚‚Do you key your own hours in™™; that she told McDermott
‚‚yes™™; that McDermott asked, ‚‚Do you key eight hours in
if you work seven™™; that she told McDermott, ‚‚No, I do
not™™; that McDermott asked, ‚‚But do you key your own
hours™™; that she told McDermott ‚‚Yes™™ that McDermott
then said ‚‚Okay, we have five specific dates that you have
been observed coming in at 9:00 and leaving at 5:00, and
then keying your hours for eight™™; that McDermott did not
give her the dates other than the prior Friday, February 12;
that McDermott had a 3- by 5-inch card in her hand while
she spoke but she did not give it to Ryan; that McDermott
asked her if she realized the ‚‚seriousness of this™™; that sheVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00041Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Ryan testified that she did not remember saying that ‚‚people inthere are padding their hours.™™12Jackie Wade, according to Ryan, is in charge with Karen Kellyof human resources for 21 of Respondent™s stores. Michael Wade
testified that Jackie Wade was Respondent™s group resource man-
ager.13This testimony was given when McDermott was being ques-tioned by counsel for the General Counsel about certain of her,
McDermott™s, statements in memoranda allegedly covering her ob-
serving Ryan key in her own exception hours for certain of the 5
days in question.told McDermott that she, Ryan, was not even sure what‚‚this was™™; that McDermott then said, ‚‚You have been ob-
served coming in at 9:00 and leaving at 5:00 and paying
yourself for eight hours™™; that she told McDermott ‚‚that™s
not true™™; that McDermott then said ‚‚Okay, someone has
seen you do these things. So we are going toŠI™m going to
have to suspend you™™; that she was suspended immediately;
that before, she left McDermott™s office McDermott said, ‚‚I
will call you tonight. And I will check into the timekeeping.
Help me defend you. Help me show how you didn™t do
this™™; that she said to McDermott, ‚‚Do you look at me and
see a thief™™; that McDermott then said, ‚‚No, I look at you
and see a lovely lady™™; that McDermott announced to
Ryan™s workers, ‚‚Darlene isn™t feeling well and she is going
home now™™; that McDermott did not telephone her that
evening; and that other than February 12, McDermott did
not, during this conversation, identify any particular dates on
which she, Ryan, was alleged to have misreported her time.
Subsequently, Ryan testified that McDermott said that it in-
volved days when she, Ryan, went and had her nails done.
On cross-examination, Ryan testified that she may have told
McDermott regarding February 12 that she, Ryan, originally
keyed in 8 hours and then realized her mistake and rekeyed
it; that McDermott did not ask her about February 9 or Janu-
ary 12; that McDermott did not discuss an incident when
she, Ryan, arrived late for a personnel meeting; that while
they did discuss whether Ryan leaves early on Tuesdays to
get her nails done they did not discuss a specific date other
than Friday, February 12; that McDermott did say there were
five dates that she, Ryan, had been observed; and that
McDermott did not discuss who made the observations.With respect to her February 18 meeting with RyanMcDermott she testified that she began the meeting by ask-
ing Ryan about her timekeeping for Friday, February 12; that
she asked Ryan ‚‚if ...she does her own exceptions

hours™™ and Ryan said, ‚‚Yes™™; that she asked Ryan why she
would put in 8 hours for a shift that she didn™t work and
Ryan told her that she realized she put in too many and she
went back and changed the hours and the timekeeping would
reflect 7 hours; that she asked Ryan about February 9, stating
the date; that she asked Ryan why she would work a 7-hour
day on February 9 and key in 8 exception hours for herself;
that for February 9 she stated to Ryan, ‚‚You were observed
coming in at 9:00. You took an hour lunch. You left at 5:00.
And yet you keyed eight exception hours for yourself. Can
you explain this™™; that Ryan did not have an answer regard-
ing February 9; that she discussed every date on the piece
of paper, namely, February 12 and 9 and January 26, 12, and
11; that she could not remember whether she discussed the
sales consultation meeting of January 12 with Ryan on Feb-
ruary 18; that she asked Ryan ‚‚if she keyed her own hours™™
and Ryan stated, ‚‚Yes™™; that she believes that she men-
tioned Ryan™s standing appointment on Tuesday at 5 for
nails or hair; that Ryan said that she didn™t know why the
timekeeping would show 8 hours when she worked a 7-hour
shift; that Ryan said ‚‚that there is not enough to do in there,
and that other people are padding their hours™™;11and thatshe told Ryan she, McDermott, would have to suspend her.
On cross-examination McDermott testified that it is possiblethat Ryan™s nail appointments were biweekly; that Ryan stat-ed that the nail appointments were at 5, but she could not
remember when Ryan said this; that there is a separate docu-
ment which records when an employees punches the time-
clock but she did not look at this document when she mon-
itored Ryan™s hours; that in concluding that Ryan was guilty
of miskeying her time she, McDermott, relied on her own
observations, Mason™s observations, and the timekeeping
sheets, namely, Respondent™s Exhibits 2, 4, and 8; that the
first time this matter was brought up with Ryan was on Feb-
ruary 18, the day she was suspended; that she asked Ryan
if she was taking care of business before she walked into
personnel and Ryan said, ‚‚No™™; that I asked her ‚‚when you
come into personnel, are you visiting with people? What are
you doing before you come in™™; that she was not sure of the
exact words used; that she did not know if Ryan interpreted
her question to be whether she, Ryan, visited recreationally
with people before she walked into personnel; that before she
spoke with Ryan, she, McDermott, was instructed by Jackie
Wade12to ask Ryan if she had an explanation and then im-mediately suspend Ryan regardless of what explanation Ryan
offered; and that she never offered Ryan any additional op-
portunities to explain things after the day she suspended
Ryan. Subsequently McDermott testified that while earlier
she testified more than once here that she had spoken with
Ryan before February 18 regarding the fact Ryan keyed in
her own exception hours,13she asked Ryan on February 18if she keyed in her own exception hours for the following
reason:Because I was questioning the events as to what ledup to the eight hours being keyed.I was asking her for any explanation that she had asto why I could observe her working seven hours, and
her keying eight.On Friday, February 19, Ryan received a telephone call athome from Jackie Wade. Ryan testified as follows regarding
the telephone call:And she asked me how I was doing. And I said,‚‚I™m doing all right. How are you, Jackie?™™And she said, ‚‚Oh, you knew who I was?™™
And I said, ‚‚Yes, I know your voice.™™
And sheŠ
I said ‚‚Judging from the fact that you™re calling meat my home, this obviously [is] not a good sign.™™And she said, ‚‚What do you mean?™™
And I said, ‚‚When a leader with your position callsme at my home on my phone, this is obviously not
going well. That tells me where this is going.™™And she said, ‚‚I wonder if we could just go andmeet in a restaurant someplace, and have a little chat?™™And I said I didn™t believe so.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00042Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 43DAYTON HUDSON DEPARTMENT STORE CO.And she asked me, ‚‚Why not?™™ She said, ‚‚Youmay pick the restaurant.™™I said, ‚‚I didn™t see any point in me picking a res-taurant and trying to drive my car. Because I wasn™t
doing well.™™And I said, ‚‚If you want to do something, why don™tyou just terminate me over the phone.™™I said, ‚‚You™re the one that did [terminated] my sona couple of years ago. Just handle it.™™And she saidŠ
....
She said, ‚‚Oh, no. No, nothing like that. I justwould like to get together and chat with you.™™And I said, ‚‚Would you like to come to my home?™™
[And Wade said] ‚‚Oh, no, no. Nothing like that. No,no.™™....
Jackie kept saying, ‚‚No, no.™™ She would not meetme at my home.And I said, ‚‚I™m upset. Could I have my husbandbring me, when he comes home from work, to meet
you someplace?™™And she said, ‚‚Heavens, noŠ™™
Jackie said, ‚‚Heavens no, Darlene. We wouldn™twant him to know, would we?™™I said, ‚‚No, I was not going to drive someplace andmeet her, under any circumstances, because I wasn™t up
to it.™™And she stopped being terribly friendly at that pointand said, ‚‚Fine. I™ll just have your boss call you at
your home, Darlene.™™She said, ‚‚I wanted to get this out of the way beforeI went on my vacation.™™And she hung up.Jackie Wade did not testify here.About 1 hour later on February 19, Michael Wade tele-phoned Ryan. They agreed to meet at the store at 7:30 that
night so that Ryans™ husband could drive her. With respect
to this meeting, Ryan testified that she met along with Mi-
chael Wade; that after opening the meeting by asking her
how she was doing Michael Wade looked at a sheet of paper
he had and he said, ‚‚You keyed your own timekeeping, Dar
and it shows here that you keyed eight and you were only
here seven. So it is an automatic termination, Dar™™; and that
Michael Wade was referring to Friday, February 12, when he
said this. Ryan gave the following testimony regarding what
was then said:A. I said, ‚‚It™s not true and you know it™s not true.I don™t know why you™re doing this to me. I don™t un-
derstand.™™He said, ‚‚It will have to be a termination, Dar.™™
And he said, ‚‚That as a friend, because we arefriends, that he would let meŠallow me to resign. It
would be easier on everyone.™™Q. Easier on who?
A. Easier on everyone, the people in the store andme, and it would be easier if I would resign.And I said I didn™t have a reason to resign. I didn™twant to leave.And he said, ‚‚But you have to.™™
And then he saidŠI asked himŠI asked Michael why I would be resigning, when Iplanned to stay there forever.And he said, ‚‚I will help you think up a reason whyyou can resign.™™He said, ‚‚If you resign, we can have a party for youin the training room, and everyone can come and say
good-bye to you.™™And I said that I didn™t want to have anyone saygood-bye to me, because I didn™t want to leave.And he said, ‚‚It would be better. I hope you thinkof a reason.™™I said, ‚‚Okay, so am I going to resign because I™mgoing to be a grandmother someday, or that I™m tired
of the strife in my office?™™And he said, ‚‚I will help you think of a reason.Hang on a minute and I will go get the form.™™Q. And what did he then do?
A. He left the office. He, I believe, went toChristine™s office to get ŠQ. Why do you think that?A. Because I could hear her voice.
Q. And then what happened?
A. When he came back he had the forms. And Isaid, ‚‚Is Christine here?™™And he nodded his head [yes]. And I said, ‚‚Can Italk to her?™™ He said, ‚‚No.™™....
Michael sat down and asked me my employee num-ber. And I gave it to him.And then he said, ‚‚Okay, let™s think of a reason thatyou™re resigning.™™And I got up and I patted him on the shoulder, andI said, ‚‚No, Michael. I™m not resigning. I can™t do
this.™™And he said, ‚‚Dar, just think about it. If you justresign, it would be easier. What if another company
calls or something?™™ He said, ‚‚We wouldn™t want to
have to.™™And I said, ‚‚What?™™ And he stopped what he wasabout to say.And I got up and I left. And I started to go towardsmy office. But I realized where I was going.And I started to run, and went back out the otherway.And he said, ‚‚Dar, I™ll call you Monday.™™
And I said, ‚‚Okay.™™
He said, ‚‚Think about it.™™
And I said, ‚‚All right.™™ And I left.
Q. And as of that moment, your leaving on Fridayevening, February 19th, had anyone in management
identified to you, any days other than Friday, February
12th, in which they were alleging that you had
misreported your time?A. No, no, no.
Q. Okay.
A. There was one implication, one time when it wasthe days that I went and had my nails done. And Chris-
tine had done that.Q. What did she say?
A. I said something about when I go to get my nailsdone?VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00043Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
And she said, ‚‚Exactly.™™But there was no further from me or from her, in ex-planation.Q. About the days on whichŠ
A. Right.
Q. Šthis had occurred?
A. Right, right.Regarding his February 19 meeting with Ryan, MichaelWade testified, as here pertinent, as follows:I asked her how she was doing, and then let herknow that, you know, this was serious obviously, be-
cause we have suspended her, and that we don™t take
these kinds of matters lightly.Because number one, she is a long term employeewith us. And we want to make sure that she has the
opportunity to tell us what happened.So you know, I asked her what happened and Dar-lene had said that she wasn™t really sure. The whole
day is kind ofŠwas kind of fuzzy to her.She said that she didn™t really understand why shewas being suspended.And I said, ‚‚From what I understand Christineshared with you, on five occasions that you had put
more time in than what you had worked.™™And her response was, ‚‚There is no way. I wouldnever cheat this Company. This is my job. This is my
life. I love this Company.™™She said, ‚‚If I put that time in, then I must haveworked it.™™And then I said, ‚‚Okay.™™ I said, ‚‚on these, so canyou give me more information? So what else? So you
say you put the time in?™™And she was very upset. She really didn™t have any-thing else to offer.And so I said, ‚‚So what I understand then, is thatthere are these five occasions when more time was put
in, that you put more hours in than you worked?™™And she again just kept repeating herself, ‚‚Icouldn™t have done that. I wouldn™t cheat the Company.
I am not a thief. I don™t do those kinds of things.™™....
And she said that she had always tried to maintainthe integrity of the Company, and that she wouldn™t do
that.And she couldn™t understand how that could havehappened, and that she wouldn™t have done it on pur-
pose.And I said, ‚‚Okay. I understand that. And I don™tdoubt what you™re saying. I guess what I still have be-
fore me, though, are the facts that we have documented
you coming in, leaving, and then putting more time
than what you had keyedŠor putting in more time than
you had worked.™™And again, she was just very upset. And you know,she just couldn™t understand how that could have hap-
pened, and that she wouldn™t have done that.And I saidŠ
I told her, I said, ‚‚well, Darlene, based on what Ihave, I don™t have any other choice here. Unless you
have something else to offer, I don™t have any other
choice here, but to terminate you. And I hate to do thatto somebody with your length of service, and youknow, the time and the commitment that you have
given to this Company over the past 14 or 15 years.™™And IŠ
But, I said, ‚‚I don™t have any other choice, basedupon what I have.™™And I said, ‚‚What I can do, because I would cer-tainly hate to see you go out with a bad name, because
having known from past experience when we have had
to let employees go, that you know, rumors go through
the store. Because we don™t tell anybody why. People
just end up leaving the Company. And that is as much
as we tell people.™™But I wanted her to be able to leave gracefully, ifthat is what was going to have to happen.And so I offeredŠ
I told her, you know, ‚‚I would be more than willingto have you resign if you would like, so that you know,
we could come up with a reason together, as far as why
you™re leaving, so that at least there isn™t all this specu-
lation surrounding your termination.™™And she thought for a minute. And she said, ‚‚Well,maybe that is what I have to do.™™And she just sat there for a moment and gained a lit-tle bit of her composure.And I don™t remember if at that point I stepped outto go and get the HRS form as we call it, or if at this
particular junctureŠAt some point in this conversation she said, ‚‚Thereis [are] a few things you need to know.™™And I said, ‚‚Well, what are those things?™™
And I saidŠ
She said that ‚‚One, you have toŠother people inthe area are padding their hours. You need to know
that.™™ [Ryan denied making this statement.]And I said, ‚‚Well, what do you mean, padding theirhours?™™‚‚Other people are putting in more time.™™
And I said, ‚‚Okay, who might those people be, sothat I can follow up on that?™™‚‚Well, just other people in the office.™™ And shewouldn™t give me any more details.And I said, ‚‚All right.™™ I said, ‚‚I appreciate yousharing that with me.™™I said, ‚‚I understand, you know, it™s something thatwe need to follow up on, you know. But the facts still
remain about your particular situation.™™....
And so then at that point, I went to go and get theHRS form.And when I came back, she was standing at thatpoint.And she said, ‚‚I really can™t sign anything. I don™tfeel right signing something thatŠwhen I don™t know
that I did anything wrong.™™And I said, ‚‚I understand.™™ I said, ‚‚Why don™tyouŠyou know, you don™t have to sign anything right
now.™™I said, ‚‚Why don™t youŠ
This was on Friday, I believe. And I told her that ifshe would like, she could think about it over the week-
end and she could then call me on Monday and let meVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00044Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 45DAYTON HUDSON DEPARTMENT STORE CO.know what decision she would make as far as whetherwe processed it as a termination, or we processed it as
a resignation.And so that was the end of that particular conversa-tion.Q. All right. And now during that conversation, didyou and she discuss at all, any possible reasons for the
discrepancy between the hours observed and the hours
recorded?A. Uh, I do know that there was a discussion. I don™tremember if it was one of the following phone con-
versations with her, or whether it was the discussion
that evening.She had asked me about how it was that she was ob-served.And I had told her that she had been observedŠ
And I wasn™t exactly sure who by. I know that lossprevention might have been involved. And I know that
Christine McDermott had observed. I knew that from
some of the documentation that Christine McDermott
had shared with me.And I knew that people had seen her. I didn™t tellher who.But people had seen her when she came into packagepickup and down to the office, and then when she had
left for that day, and left the building, and out of the
personnel office.And so that is as much as she questioned in termsof the hows and whys and all of that.I don™t know if that answered your question.
Q. Well, did she give you explanations for otherparts of the time, as to where she was or what she was
doing?A. No.
Q. And did she mention to you that she took workhome?A. No.On cross-examination, Michael Wade gave the following tes-timony regarding his February 19 meeting with Ryan:Q. All right. Now, when you met in your office inthe evening with Darlene, did you at that time, have the
recall of the exact dates in question?A. (No response.)
Q. The exact dates in which Darlene Ryan was al-leged to have falsified her time?A. I hadŠI knew that there were five dates.
Q. All right. Well, my questionŠ
A. That™s as much as I knew.
Q. My question is, did you have then a recall of theexactŠA. Of the exact dates?
Q. Yes.
A. No.
Q. So I take it then, that you weren™t able at thattime, to ask Darlene Ryan specific questions about her
activities on those dates?A. Yeah, I asked herŠ
Q. You didn™t know what dates they were.
A. No. But I asked her. I said, ‚‚There were five oc-casions on which you put in more time than what you
actually worked.™™Q. I meanŠA. ‚‚Tell me what happened.™™
Q. But you didn™t tell her what dates those were, atthat time?A. No, I did not.
Q. All right, So you couldn™t have asked her abouther activities on those particular dates then, is that cor-
rect?A. Sure I could. I could ask her in a general fashion.
Q. You couldn™t have asked her about her activitieson those specific dates, if you didn™t know them, sir.
That™s my point.Is that correct?
A. That™s correct.
Q. Okay. Now you say that during that meeting Dar-lene Ryan told you that there were ...things that

you needed to know.A. Uh-huh.
Q. One of them was that other people in the areawere cutting hours.What area was she referring to?
A. The personnel office.
Q. And you asked her for names, but she declinedto give them, is that correct?A. That™s correct.
Q. Okay. And what steps, if any, did you take to de-termine whether or not Darlene Ryan was telling the
truth about this further padding of hours, or this dishon-
esty?A. I went back and I asked Christine McDermott ifshe had reviewed everyone™s hours, which I knew that
she had been doing.And she had told me that she didn™t find any otherirregularities.....
Q. Now, in one of your conversations with DarleneRyan, she asked you how it was that she was observed.And you said that you weren™t sure who had madethe observations, is that correct?A. No, I didn™t say I wasn™t sure.
I told her that she had been observed when she camein and when she left.Q. When you imparted that to Darlene Ryan, did youthen have knowledge yourself, of who had made those
observations?A. I knew that Christine McDermott had made someof those observations.Q. That™s all you knew?
A. Yes.
Q. All right. And did you at any time talk to TrudyMason yourself, concerning the situation regarding Dar-
lene Ryan, and the hours?A. No.On Monday February 22 Michael Wade telephoned Ryanin the morning to ask whether or not she was going to re-
sign. She gave the following testimony about this conversa-
tion and two other telephone conversations she had with Mi-
chael Wade later that same day and the next day:A. He called me at 10:00 in the morning. And heapologized for calling late. Because we had a bad snow
storm. And he had just gotten to work.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00045Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
He asked me if I had a chance to think about whatwe had discussed on Friday.Q. What did he say?
A. And I said, ‚‚Yeah, I thought about it.™™ I said,‚‚I™m not going to resign.™™And he said, ‚‚Was there anything he could do forme?™™And I said, ‚‚I would like to know the dates that Iwas accused of. And I would like my file.™™And he said, ‚‚I will check on it. And I will call youback.™™ And he did.He checked on it, and called me right backŠwell,within whateverŠan hour or whatever.Q. And when he called you back, what did he say?
A. I asked if my husband could pick up my file forme, and he said, ‚‚No. That is of a confidential nature.
You can come in and pick it up.™™And he gave me the five dates that I was accusedof cheating on my timekeeping.And then he asked ifŠ
He said, ‚‚I™m not going to do anything with thetime. We™re not going to key anything in on you. I
want you to think about it the rest of the day. Because
the system isn™t going down until tonight anyway.
Think about it. I will see to it that nobody keys any-
thing in. And I will call you back.™™And he did.
Q. When did he call you back?
A. In the afternoon.
Q. And what did he say at that time?
A. He asked me how I was doing, an if I hadthought anymore about it.I said, ‚‚I™d like myŠ
He asked if he could help me, if there was anythingthat he could do.And I said, ‚‚I would like my pension years.™™ AndI stopped.And then he said, ‚‚I™ll get them for you.™™
And then he called me Tuesday morning and leftwordŠQ. And that would be Tuesday, February 23rd?
A. Yeah. That he had them. And he left word on mymachine. ‚‚This is Michael. I™ve got what you need.
Give me a call.™™As here pertinent, Michael Wade gave the following testi-mony about his February 22 and 23 telephone calls to Ryan:And I remember, I think that I arrived late that Mon-day, and asked if Darlene Ryan had called. I asked my
secretary, or whoever happened to be in the office. In
think it was my secretary.And she said that no, Darlene had not called.
And so I waited an hour or so, just to see if shewould call me.I really wasn™t expecting a phone call. ButŠ
So I called her.
And again, I asked her how she was doing. She saidthat she hadn™t slept all weekend. She was very upset.
That she felt like she was being picked on.I told her that I felt badly that she felt that way, thatnobody was trying to pick on her, that I wanted toknow if she had come to a decision as to how shewould like me to handle this.And she said, ‚‚Well, I can™t resign.™™ She said, ‚‚Inmy heart I don™t believe that I did it. And I can™t do
that.™™And I said, ‚‚Okay.™™
She went on to ask me aboutŠ
And at that point, I didn™t know quite how to handleit myself, over the phone, in terms of how to process
the termination or resign.And so at that point, she asked me a few more ques-tions.She wanted to know what dates were in question.And I said that I didn™t have that right in front of me,
but that I could get those for her.....
And she also asked me about her SRSP, which is hersupplemental retirement and savings plan.And she in fact had asked me about that the nightbefore too, what would happen with that.I had told her that I didn™t know.All right. She has asked me about that supplementalretirement savings plan piece before, that previous Fri-
day, when I had first talked to her.But I told her that I wasn™t sure, but that I wouldget that information for her.And so I told her that I would call her back.
So I called her back within an hour or two, and toldher thatŠgave her the five dates that were in question.She had not asked for those previousŠ
....
And then that the SRSP info, I still needed to checkon and let her know about that.And then I went on to let her know that at this point,I needed to go ahead and process this.And again, I believe, in this conversation, she justsaid, ‚‚I can™t resign.™™And I said, ‚‚That™s fine. Then if I don™t hear fromyou by the end of the day, it will be processed as a ter-
mination.™™And she said, ‚‚That™s fine. You do what you haveto do.™™And I said, you know, ‚‚I appreciate your under-standing.™™That was the end of that particular conversation.
That was the last phone call or conversation that Ihad with Darlene.I did call her that following day and left a messageon her home machine, that I had her file ready for her,
and that I also had the SRSP information with it, wait-
ing for her, when she was ready to come in and pick
it up.Subsequently Michael Wade testified that when Ryan askedfor the five specific dates on February 22 he had to go to
McDermott to get this information.Ryan testified that twice a week she did not take her fulllunch hour but rather she would work in the store; that she
did not take work breaks other than a lunchbreak; that in
1992 and 1993 she would take store work home with her
about three times a week and on average she would spend
30 minutes to 2 hours working at home on store work; thatVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00046Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 47DAYTON HUDSON DEPARTMENT STORE CO.14McDermott testified that employees in personnel do not takework home, at least no that she is aware of; that she could not think
of any circumstance which would require an employee in personnel
to take work home; and that since she has been in charge of person-
nel, no employee has asked for authorization to get paid for work
done at home. McDermott also testified that it was part of Mason™s
responsibility to work on the company paper; that she did not know
if Mason worked at home on the paper; and that she was not aware
that Mason put in for hours worked on the paper at home. Mason,
who as stipulated by Respondent was a supervisor when she worked
in personnel and who punched a timeclock, testified that she had a
computer terminal at home at the time she worked at the Summit
Place Mall store; that she worked on Hudson™s newsletter on her
home computer; that she was paid by Respondent for the time she
spent working at home on the newsletter; that ‚‚Christine McDermott
would take care ofŠ[her, Mason, getting paid for working on the
newsletter at home].... I 
would tell her keep track of all my hoursthat I would work, and she would give me a day off. Then she
would put in exception time for that™™; that McDermott was well
aware that she, Mason, was working at home on the newsletter; and
that McDermott would make sure that she, Mason, would get [paid
for the time spent working at home if she did not get comp time].
...™™
15It was explained that the ‚‚EX™™ after the hours on the exhibitsmeans that these exception hours had to be manually keyed into the
computer system either because the timeclock did not accept the
number or the employee did not punch the timeclock.16A copy of R. Exh. 3 is attached hereto as Appendix A. The ap-pendix is a copy of typed notes. McDermott™s original handwritten
notes were not retained and, therefore, they were not made available
at the hearing. On voir dire McDermott testified that she typed the
original of R. Exh. 3 either the evening of January 12 or on January13; that she faxed this memorandum to Jackie Wade but she could
not remember when except that it occurred prior to Ryan™s suspen-
sion; that she either faxed or sent by Federal Express a copy to Tim-
othy Carroll, one of Respondent™s attorneys, but she could not re-
member when she sent it other than it occurred after Ryan™s suspen-
sion and while McDermott™s name is typed on R. Exh. 3, her name
is not typed on the copy she forwarded to Carroll which was subse-
quently attached to a position statement Carroll forwarded to the Na-
tional Labor Relations Board (the Board) in September 1993.
McDermott testified that when she originally typed R. Exh. 3, she
did not type her name on it; and that subsequently she used a dif-
ferent typewriter to type her name on the memorandum. McDermott
also testified that while her memorandum, R. Exh. 3, states ‚‚[s]he
keyed: 8 hours exception hours for herself,™™ she, McDermott, did
not remember if she observed it or not.17A copy of R. Exh. 6 is attached hereto as Appendix B.18McDermott conceded she would have to be close enough to thecomputer screen to see what was being inputted. She asserted ‚‚[i]t™s
normally that I™m there when timekeeping is being input.™™19R. Exh. 6 is attached hereto as Appendix C.80 percent of the time she did not seek compensation for theextra work, because ‚‚[i]t wasn™t a money issue for ...

[her]™™; and that she loved her job and loved working with
the employees at the store. On cross-examination Ryan testi-
fied that things she would take home to work on included
changes that were taking place in benefits, the mail received
that day, and current stock standings; that the store work she
did at home consisted of reading, correspondence, and an oc-
casional telephone call; that Respondent did not require that
she take work home; that Mason and Benscoter would key
in the time Ryan worked at home on the 20 percent for
which she was compensated; that the managers she had be-
fore McDermott authorized or approved her being paid for
working at home for the 7 years she was in personnel; that
the personnel manager before McDermott, Durdre Pitts, told
her, Ryan, to make sure that she put in for the hours she
worked at home on store matters; that she did not recall dis-
cussing it with McDermott; and that she assumed McDermott
was aware of it.14Regarding what allegedly led up to Ryan™s termination,McDermott testified that she first became concerned about
Ryan™s hours being reported in January 1993 when she was
monitoring timekeeping to make sure there was no overtime
in the office; that she personally observed Ryan™s actual
hours of work on specific days and she had Mason observe
Ryan on the days she, McDermott, was not at work; that nor-
mally employees in her department would record their hours
by punching in and out on a timeclock; that she reviewed
timekeeping sheets which cover the 5 days in question, Re-
spondent™s Exhibits 2, 4, and 8;15that she personally ob-served Ryan on January 12 and she memorialized her obser-
vations, Respondent™s Exhibit 3;16that she could not remem-ber when Mason gave her Respondent™s Exhibit 5, which isa copy of Mason™s typed observations for January 11 and 26,
covered more fully, infra; that she did not have Respondent™s
Exhibit 5 when she talked with Ryan on February 18; that
she had the dates when she spoke to Ryan but she did not
have a handwritten version of this document; that she was
not certain, she did not know if Respondent™s Exhibit 5 was
actually typed up after her February 18 conversation with
Ryan; that as of February 18 Mason had told her about her,
Mason™s observations and Mason had ‚‚scrap paper that she
had written it down on.... 
[b]ut the actual formal writtendocumentation, I can™t recall if I had that™™; that she person-
ally observed Ryan on February 9 and she typed a document
containing her observations, Respondent™s Exhibit 6;17thatshe was not sure if the copy of Respondent™s Exhibit 6
which she forwarded to Carroll had her name on it; that
while she typed her name on Respondent™s Exhibit 6, she did
not know when she did it; that she used a typewriter not a
computer to type the upper part of Respondent™s Exhibit 6;
that she has a typewriter and not a computer; that she typed
Respondent™s Exhibit 6 either on February 10 or 11; that her
handwritten notes regarding her observations on February 9
were made on that day and she did not retain them; that
while Respondent™s Exhibit 6 states, in part, ‚‚She [Ryan]
keyed 8 exception hours for herself,™™ she, McDermott, did
not remember, did not know if she observed Ryan doingthat;18that when she originally typed Respondent™s Exhibits3 and 6 she did not type her names on the documents and
‚‚[s]o I went back and obviously used a different typewriterin the personnel office, and my name came out that way on
it™™ (emphasis added); that she typed her name on Respond-
ent™s Exhibits 3 and 6 at the same time; that she personally
observed Ryan on February 12 and she typed a document
containing her observations, Respondent™s Exhibit 7;19thatshe typed the top part of Respondent™s Exhibit 7 ‚‚close to
the 12th,™™ ‚‚I don™t know if it was that evening, that day or
the next day [b]ut it was off my hand written observation of
the date™™; that she did not save any of her notes; that she
typed her signature at a later date at the same time she did
the other documents; that while Respondent Exhibit 7 reads,
‚‚Darlene keyed 8 exception hours for herself,™™ McDermott
did not remember if she saw Ryan key after February 12 tes-
tifying ‚‚I don™t know. I can™t remember™™; that Ryan told herVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00047Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20McDermott testified a second time that she had a conversationbefore February 18 about Ryan keying her own hours. McDermott
gave the following testimony on cross-examination about this asser-
tion:What conversations did you have with the Charging Party ona previous occasion [before February 18] about keying in hours?A. (No response.)
Q. What was the nature of those discussions?
A. I can™t remember how it came up.
Q. Well, do you remember what was said in connection withthe keying in process on those occasions?A. No. I can™t remember.
Q. How about the dates of those discussions?
A. No.Subsequently when questioned as to why she would ask Ryan onFebruary 18 if she keys her own hours if she, McDermott, already
knew that for a fact, McDermott, as noted above, gave the following
testimony:A. Because I was questioning the events as to what led up tothe eight hours being keyed.I was asking her for any explanation that she had as to whyI could observe her working seven hours, and her keying eight.Also, McDermott testified that there was nothing in writing whichprohibited an employee from keying in their own hours; that Mason
and Benscoter told her on separate occasions before Ryan™s suspen-
sion that they do not key their own hours; that Benscoter and Mason
told her that keying in one™s own hours ‚‚is just something that they
just don™t like to do in personnel™™; and that she could not recall if
either Mason or Benscoter mentioned that they keyed in Ryan™s
hours, but it is possible they said that.21A copy of R. Exh. 5 is attached hereto as Appendix D.22Subsequently, Mason testified that she added her handwrittenobservation about Ryan giving herself an exception for 8 hours right
there in McDermott™s office so that McDermott allegedly had contin-
uous possession of the handwritten notes from the time they were
drafted, except for the 20 minutes Mason had them to type R. Exh.
5.on February 18 that she keyed her own exception hours; that,in view of the fact that it was pointed out to her, McDermott,
that the February 18 conversation occurred after she alleg-
edly drafted her memoranda, McDermott then testified that
she thought she had a conversation with Ryan before Feb-
ruary 18 where Ryan, told her she keyed her own hours;20that while the timekeeping she had seen for February 12 had
8, exception hours for Ryan, the timekeeping sheet she spon-
sored at the trial here, Respondent™s Exhibit 8, plainly shows
that 7.8 exception hours are keyed in, not eight; that she saw
a timekeeping document similar to Respondent™s Exhibit 8
which had 8 exception hours for Ryan for February 12 but
she could not remember when she saw it; that as of February
18 she positively had Respondent™s Exhibit 8 in her posses-
sion; and that on February 18 Ryan told her that she had
mistakenly keyed in 8 exception hours for February 12 and
she went back and corrected it. With respect to who was
aware of the alleged problem with Ryan™s hours as of Janu-
ary 1993. McDermott testified that in the beginning of Janu-
ary 1993, she did not know the date, she told Jackie Wade
about her observations, namely, she, McDermott, saw Ryan
‚‚coming in and leaving, and then eight exceptions hours
showing [sic] up on the timekeeping™™; that Jackie Wade told
her to monitor it and document it; that she asked Mason to
observe Benscoter and Ryan; that she did not recall if Mason
drafted any memorandum with respect to Benscoter; that inthe beginning of January she asked Mason ‚‚to be sure that
everyone is taking their lunch breaks, what time they come
in and what time they leave™™ on the days that she,
McDermott, was not in the office; that she asked Mason to
‚‚surveil [sic] the activities of employees sometime in Janu-
ary ...[and] it was not directed specifically at ...Ryan

at that time™™; that she had asked Mason, who as office man-
ager, was observing everyone in the office; that she dis-cussed the situation involving Ryan™s hours with BrendaMcNamara, the head of security, sometime in January 1993
because Jackie Wade had asked her to inform loss preven-
tion; that she could not recall what date she spoke to McNa-
mara but she did recall telling McNamara specifically about
Ryan; that prior to suspending Ryan she spoke to Michael
Wade but she could not recall the date of the conversation;
that Jackie Wade told her to inform Michael Wade about the
situation and she, McDermott, told Michael Wade that she
had spoken with Jackie Wade who asked her, McDermott, toobserve and to document her observations; and that Michael
Wade asked her specific questions as to what instructions
Jackie Wade had given her and she told him. And finally
McDermott gave the following testimony:Q. Is there anyone in Respondent™s management be-sides Jackie Wade, Michael Wade, and Brenda McNa-
mara, with whom you discussed the Darlene situation
before Darlene was suspended?A. No, I don™t believe so.Mason testified that she began observing Ryan about Janu-ary 11 when McDermott was not there; that McDermott told
her ‚‚that it™s been brought to their attention that Darlene had
been inputting time that she didn™t work; that McDermott
said she had been ‚‚reviewing the timekeeping.... 
everymorning.... 
[a]nd she said that the times that.... 
[Ryan]had exception hours, were more than the times that she had
worked™™; that she typed Respondent™s Exhibit 521from ahandwritten statement after McDermott told her it should be
typed; that a couple of weeks after she typed Respondent™s
Exhibit 5 at McDermott™s behest she, Mason, typed her name
on it; that she observed Ryan on January 11, made notes of
her observations and gave them to McDermott; that she gave
her handwritten notes regarding her January 11 observations
of Ryan the next day; that McDermott gave the handwritten
notes back to her because she, McDermott, felt they should
be typed up; that she and not McDermott typed up these
notes; that she then gave McDermott the handwritten and
typed notes; that she typed both the January 11 and the Janu-
ary 26 entries on the same piece of paper at the same time
which was sometime after January 26; that she gave
McDermott her handwritten notes of her January 26 observa-
tions on January 27; that she believed that McDermott gave
her back her handwritten notes for January 11 and 26 some-
time in February 1993 to type them; that she returned the
handwritten notes and gave McDermott the typed observa-
tions about 20 minutes later that same day; that she saw
Ryan key in her own exception hours on January 11; that she
observed Ryan key her exception hours for January 26 on the
following Monday; that she added her observation about the
exception hours for January 26 on or after on February 1;22that she typed the entry on Respondent™s Exhibit 5 for Janu-
ary 11 on a typewriter in the office, which typewriter she
does not normally use; that she typed her name using a dif-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00048Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 49DAYTON HUDSON DEPARTMENT STORE CO.23On direct Michael Wade testified as follows when asked whomade the decision to terminate Ryan: ‚‚Uh, myself and Jackie
Wade.™™ He went on to testify ‚‚[a]nd she [Jackie Wade] may have
consulted someone else. But I don™t know that.™™ (Emphasis added.)ferent typewriter ‚‚[b]ecause ... [she] probably just went to
the first one that ... [she] came to, to put her name on it™™;

that McDermott might have used the same typewriter for the
body of her memoranda because the typewriter she, Mason,
used is the typewriter in the office which everybody uses;
that the typewriter McDermott used to type her name, which
type is different than used for the observations, looks like the
same type she, Mason, used to type her name; that this is
a coincidence; that the typewriter used for the body of the
memorandum is located in her office and the typewriter
which was used for the names is in the outer office; that
McDermott does not have a typewriter in her office so she
uses Mason™s typewriter; that when she first started working
in personnel in another of Respondent™s stores the first thing
she was told was that it was a rule that you do not input
your own time; and that she had seen Ryan input her own
time other than on January 11 and 26 but she, Mason, never
mentioned the aforementioned rule to Ryan ‚‚because she
[Ryan] was a personnel representative before, just like I was.
So she knew the rules.™™ On cross-examination Mason testi-
fied that about 1 or 2 weeks after she started working at the
Summit Place Mall store in October 1992 she noticed Ryan
inputting her own hours; that McDermott asked her just to
monitor Ryan; that she did not observe Ryan™s activities dur-
ing her lunch hours; that she did not know that Ryan did
from the time she punched in the morning until she arrived
in the personnel office; that if Ryan was meeting with em-
ployees outside the personnel office regarding personnel mat-
ters she would not have seen that; and that she did not know
if Benscoter input hours for Ryan but if she, Benscoter, did
she, Mason, did not see it.Michael Wade when asked on direct when he first becameaware that McDermott had some concerns about timekeeping
by Ryan gave the following testimony:And so in reviewing the overtime and all of that withChristine McDermott, at one of our normal touch bases
that we have, she had said that she was monitoring her
time.She had some overtime. And she had noticed someirregularities. And she was going to monitor those
irregularities.She noticed that people were inputting more timethan they ŠShe didn™t specify who at that time. But she just saidthat she was going to monitor it.She had talked to Jackie Wade. And she just wantedto know how to handle it.And basically, it was just to observe it and documentwhatever she found.Michael Wade further testified that this occurred in January1993; that either later that month or in the early part of Feb-
ruary 1993 McDermott told him that she had some docu-
mentation that Ryan had input some time that she had not
worked and she, McDermott, was conferring with Jackie
Wade on how to proceed; that the next conversation he had
with McDermott about this matter was on February 17 or 18
when she told him she would be talking to Ryan to find out
why this was happening; that he first learned that McDermott
suspended Ryan after McDermott spoke with Ryan on Feb-
ruary 18; and that on February 18 when McDermott told himabout the suspension she told him what documentation shehad on the specific incidents. On cross-examination Michael
Wade testified that in January 1993 McDermott told him that
she was suspicious about the inputting of hours but he did
not ask her which employees were involved because he did
not think it was that important at that point; that he asked
McDermott if she had any proof and she replied that she had
observed some things, it was a ‚‚hunch™™; that McDermott
told him that she told Jackie Wade who said that she,
McDermott, should start to document her observations; that
McDermott did not mention names and he did not ask at that
point in time; that the had no knowledge that Ryan was
going to be suspended until after she was suspended; that he
knew McDermott had documentation going into the meeting
with Ryan on February 18 but he did not recall seeing the
actual documentation then; that he had seen ‚‚time sheets™™
in the form of McDermott™s notes which actually was just a
list of dates; that he saw the dates written on a sheet of paper
on McDermott™s desk and he just glanced at it ‚‚I didn™t real-
ly pay attention to it™™; that McDermott said she had the doc-
umentation for the five dates but as of the date of Ryan™s
suspension he had not seen Respondent™s Exhibits 3, 5, 6,
and 7; and that he did not recall when he first saw these doc-
uments but it was some time ‚‚after the incident™™ and he be-
lieved it was after Ryan was terminated but he was not sure.Regarding who decided to terminate Ryan, Michael Wadetestified on cross-examination that it was his and Jackie
Wade™s decision to terminate Ryan; that ‚‚I know JackieWade had conferred with some people in Minneapolis but I
did not know who [b]ut it was Jackie and myself, pri-
marily™™23(emphasis added); that the decision ‚‚was a col-laboration, looking at what documentation we had™™; that this
collaboration occurred between the time Ryan was suspended
on February 18 and when he met with Ryan on the evening
of February 19 and again after he met with Ryan on Feb-
ruary 19; that his collaboration with Jackie Wade after he
met with Ryan on February 19 occurred the following dayŠ
‚‚[t]hat was a Saturday though. So I don™t know, it might
have been that Monday. It was either on that Saturday or that
Monday. I don™t recall™™; that after he met with Ryan he told
Jackie Wade by telephone that Ryan did not have anything
else to offer and he told Jackie Wade how he proceeded,
namely, he offered Ryan a resignation and told her that if
she did accept that approach he would be terminating; that
Jackie Wade agreed that was the way to proceed; that he had
decided that if Ryan did not offer any more information to
him on February 19 he was either going to discharge Ryan
or offer her an opportunity to resign when he talked to Jackie
Wade the first time after Ryan was suspended; that when he
made the decision he had not seen the memoranda regarding
observations of Ryan, he had not seen the timesheet in ques-
tion, he had only glanced at the five dates in question written
on a piece of paper and he had not yet spoken to Ryan; and
that his information at that point was based on his conversa-
tion with McDermott and his conversation with Jackie Wade
and glancing at a piece of paper with five dates written on
it.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00049Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24Michael Wade was in the room when this testimony was givenand he testified after McDermott testified.25An exception report is also generated daily by the departments.This report shows timeclock punches or the lack thereof. Also on
Mondays there are cumulative exception reports for the whole week.With respect to who decided to terminate Ryan,McDermott gave the following testimony24on cross-exam-ination:Q. Well, who made the decision to discharge her[Ryan].A. Jackie Wade.
Q. And when did she make that decision?
A. It was after the suspension.
I don™t know if it was the day after, or the next day.I don™t know.I am not sure of the date.
Q. Was it two days?
A. No, not necessarily. I don™t know.
Q. How were you informed of the decision to dis-charge?A. Michael told me.
Q. When did he tell you?
A. I don™t know ifŠ
The following week? I don™t know.McDermott testified that as personnel manager she termi-nated an employee in 1992 who had worked for Respondent
between 3 and 5 years when he told his manager in receiv-
ing, who was doing the timekeeping, that he, the employee,
had worked more hours (2 or 3) than he actually had and
he asked two people who knew when he came in that day,
which two people unbeknownst to the employee were inves-
tigators, not to tell his manager what time he actually came
in. The employee did not punch in that day. Michael Wade
testified that this other employee was suspended by the
store™s loss prevention manager and then subsequently termi-
nated for his actions.On rebuttal, Ryan testified that she had observed two otherpeople in the personnel department, Mason and Benscoter,
input their own exception hours; that on February 18 during
the meeting when she was suspended McDermott asked her
if she, Ryan, ‚‚was socializing before ... [she] came in, in

the morning™™; that she told McDermott ‚‚No™™; that there
were occasions when one half hour or more lapsed from the
time she entered the store and when she entered the person-
nel department; that on those occasions she did such things
as put up posters dealing with the blood drive on January 12;
that when she met with McDermott on February 9 regarding
the Clausen transfer McDermott had the transfer that Ryan
had faxed to Northland with the confirmation stapled to it;
that with respect to Respondent™s Exhibit 5, she recalled that
she punched in at 8:30 a.m on January 11 and she arrived
at the personnel office at 9 a.m.; that between 8:30 and 9
a.m. on January 11 she picked up inventory sheets in security
so that she could tabulate them to determine the pay of peo-
ple who had worked on inventory on Sunday; that she had
a hair appointment scheduled for January 11 for 5:30 p.m.but she did not leave the office until 5:35 p.m., because the
beauty salon telephoned her and informed her that her hair-
dresser was running late; that on January 12 she punched in
at 8:30 a.m. and she put up blood drive posters in a ‚‚bunch
of house areas in the store™™ before entering the personnel de-
partment at 9 a.m.; that contrary to Respondent™s Exhibit 3,
she left the personnel office at 5:15 p.m. on January 12 andafter her nail appointment in the beauty salon in the store,which is located down the hall from the personnel depart-
ment, she went back to the personnel office, compiled benefit
enrollment forms (it was open enrollment season), took off
the first two sheets, put them in an envelope, took them to
the mailroom, and then took all her mail home with her; that
she spent about 20 minutes in the personnel office on Janu-
ary 12 after her nail appointment; that the evening of January
12 at home she spent 30 minutes to 1 hour going through
the appointments she had to keep, making notes as to who
she had to reach the next day regarding help doing the inven-
tory, because volunteers had not responded as much as ex-
pected, setting up an itinerary of things she had not been
able to accomplish that Tuesday, and telephoning one or two
people at Lakeland Band Boosters to make sure they were
lined up for inventory; that on January 26 she arrived at the
store about 8:50 a.m. and entered the personnel office at 9
a.m.; that she did not take 1 hour for lunch on January 26
as noted on Respondent™s Exhibit 5, but rather she took only
30 minutes, because she had to get back to people regarding
the inventory routine and she discussed, on the way back to
the office, a problem with a saleslady on the main floor who
had signed up for the wrong benefit, discovered she was
pregnant and wanted to switch companies; that at home on
the evening of January 26 she worked for 45 minutes to 1
hour on what was owed to various groups for helping with
taking the store™s inventory; that Benscoter keyed her,
Ryan™s, hours for January 11, 12, and 26; that this keying
was done on the Monday following each of these days; that
on February 9 she left personnel at 5:15 p.m. and took home
all that she had not been able to work on that day (mail and
the following day™s itinerary), because she was upset about
what her conversation with McDermott regarding the Clau-
sen transfer; that she did work related to the store at home
for 30 minutes on the evening of February 9; that on Feb-
ruary 12 she, Benscoter, and Mason all left at 4:50 or 4:55
p.m.; that Monday, February 15, she keyed in the exception
hours for February 12 giving Benscoter 8, herself 8 and
Mason 8; that she realized that she had not worked 8 hours
on February 12 so during the morning of February 15 she
‚‚zeroed ... [the 8 hours] out, and went back in and keyed

6.9™™; that she had no knowledge how the 7.8 exception
hours were inserted for her February 12 time on Respond-
ent™s Exhibit 8, which is a daily timesheet;25that five peoplein her office and four in the central office have access to get
into the time records on the computer; and that whoever is
sitting at the terminal would input the exception hours for the
office, which had been the practice for the 7 years she had
been in personnel. On cross-examination Ryan testified that
she did not remember when she arrived at work and when
she left work on February 9. On redirect Ryan testified that
in her meetings, with McDermott (February 18) and Michael
Wade (February 19) she did not offer them explanations of
her whereabouts and activities on January 11, 12, and 26 and
February 9 and 12, because ‚‚I didn™t know those dates. And
I didn™t know what I was being accused of.... 
[and] Ididn™t realize that one was needed™™; that after Michael Wade
gave her the five dates on February 22 she, during the nextVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00050Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 51DAYTON HUDSON DEPARTMENT STORE CO.26More specifically, at Br. 20, counsel for the General Counselcontends as follows:testimony about the preparation of these memoranda [R. Exhs.3, 5, 6, and 7]Šwhen the notes were written, what happened
to the handwritten notes, when and by whom the notes were
typed, at whose instruction, at which typewriters, when the au-
thors™ names were added, and when Michael and Jackie Wade
saw the final typed copiesŠtends to cloud the picture rather
than illuminate it.And at Br. 21 she contendsMcDermott virtually confessed that she had no basis for con-cluding prior to February 18 that the Charging Party herself had
entered false numbers in the timekeeping system. (Tr. 178Œ180,
186Œ188.) This implies that the memoranda were not typed from
contemporaneous notes drafted on or about January 11, 12, 26
and February 9 and 12, as McDermott contended, but were man-ufactured after February 18, to buttress the Company™s caseagainst the Charging Party. The convenient disappearance of the
handwritten originals, and the strangely similar appearance of
the typed versions, undermine the genuineness of the memo-
randa as well. [Emphasis added.]3 weeks, attempted to piece together what she had done onthose days; that she subsequently gave this information to the
lawyers and other legal representatives; and that she did not
make the same effort to go through and recollect her daily
activities on other days in January and February. Subse-
quently, Ryan testified that on January 12, while she was in
the beauty salon, she saw McDermott pass by and go home.Ryan testified that she never in fact cheated her Companywith respect to the recording of the hours she worked.ContentionsOn brief, the General Counsel contends that McDermottshould be discredited wherever her testimony contradicts the
Charging Partys™ since (A) Mason™s testimony establishes
that McDermott lied under oath regarding (1) her knowledge
with respect to people in her personnel department doing
company work at home and being paid for it, (2) asking
Mason to observe anyone in the personnel department other
than Ryan, and (3) Mason telling her that Ryan keyed her
own exception hours; (B) McDermott™s admitted ignorance
about the many subjects and ‚‚any witness who claims such
a profound lack of knowledge about the essential matter at
issue is either too mendacious or too unreliable to deserve
credence™™; and (C) the documentary evidence whichMcDermott advanced was suspicious in origin and appear-
ance;26that the lack of due process bespeaks pretext; that thetiming, just 9 days after Ryans™ discussion with McDermott
about the Union and the furniture department, implicates the
Company; that consideration should be given to the fact that
neither Jackie Wade nor McNamara was called as a witness
to corroborate McDermott™s story that she developed a sus-
picion of Ryan in January; that Respondent failed to explain
why, if Ryan™s alleged problem started in early January, it
waited 5 weeks to take action when it acted immediately on
the only other termination for theft of time know to
McDermott and Michael Wade; that McDermott began to
simulate surveillance of the Charging Party™s timekeeping
practices only after hearing of Ryan™s role in Clausen™s trans-
fer application; that there is only one reason why Respondent
would ‚‚sweep out a dedicated and admired employee with
such callous expedition™™; that as Boram suggested, thisCompany is willing to go to great lengths to avoid unioniza-tion; that as set forth on page 23 of her brief, Respondentwas particularly paranoid in February about the impactthat closure of the furniture department would have on
employees™ union sentiments. Michael Wade admitted
that management concertedlyŠand misleadinglyŠtried
to dispel such rumors. A transfer application by a sen-
ior furniture department worker such as Clausen would
promote the rumors, however, and create job insecurity
on which the UAW could capitalize. Had Summit
Place™s upper-level managers known in advance that
Clausen wished to submit her transfer application, they
would have been able either to scuttle the effort or to
keep it confidential. When the Charging Party became
involved, however, the matter was no longer secret or
controllable. As a result, management was panic-strick-
en, as McDermott plainly exhibited to the Charging
Party on February 9;that since an employees™ protection under the Act does notdepend on the subjective reason that the employee engaged
in the activity for which he was unlawfully disciplined, it
does not matter that Ryan did not favor the Union or intend
her action to advance its cause; that it does not matter that
Ryan™s action taken alone or evaluated in another context,
may not give rise to Section 7 rights; that, as set forth on
page 24 of her brief,[T]he essential ingredient in the instant case is that theCompany viewed her action as conducive to union or-
ganization. Its retaliation against her based on its per-
ception of the import of her conduct constituted dis-
crimination to discourage employees™ union activity in
the literal terms of the statute. The Company™s punish-
ment of the Charging Party for her inadvertent assist-
ance to the UAW is just as contrary to the language
and spirit of Section 8(a)(3) as would be punishment of
an employee for happening to cross an intersection dur-
ing a union parade, or for offering to babysit for a
striker™s child while the striker is on picket duty. The
common denominator is that, in the mind of the em-
ployer, the employee™s activity furthers a union objec-
tive;and that Respondent violated Section 8(a)(3) of the Act whenit terminated Ryan because she unwittingly made common
cause with the UAW.Respondent, on brief, argues that the General Counsel isseeking a limitless and unwarranted extension of Section
8(a)(3) of the Act since Ryan did not engage in protected or
union activity and the situation at hand is not included in the
only recognized exceptions, namely, when the alleged
discriminatee has been discharged or otherwise discriminated
against (1) because a relative or close associate has engaged
in protected conduct, (2) to conceal other discriminatory dis-
charges, or (3) as a consequence of the discriminatory dis-
charge of other employees; that even if the General Coun-
sel™s complaint asserts a viable legal theory, substantial evi-
dence that any union-related concern was a motivating factor
in Hudson™s decision to terminate the Charging Party was not
presented; and that the General Counsel can establish a viola-
tion if it is demonstrated that the reason given was a pretextVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00051Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27At another point when McDermott was testifying about her ob-servations in one of her memoranda that Ryan keyed 8 exception
hours for herself, she, McDermott, tried to convey the impression
that she would have been close enough to the computer screen to
see what was being inputed with her assertion ‚‚[i]t™s normally that
I™m there when time keeping is being input.™™ If McDermott had
seen Ryan input her own exception hours and if there was something
wrong with this practice, would she not have said something long
ago, even before it became an issue? If McDermott had watched
Ryan at the computer input her own exception hours and had dis-
cussed this with Ryan before February 18, why would she,
McDermott, have had to ask Ryan on February 18 if she input her
own exception hours?28Subsequently McDermott testified that she had ‚‚scrap paperthat ... [Mason] had written it down on
.... 
[b]ut the actual for-mal written documentation, I can™t recall if I had that.™™29Mason testified that she typed the observations on R. Exh. 5 ona typewriter in the office, which she does not normally use. At an-
other point Mason testified that she typed her observations on the
typewriter in the office that everybody uses and McDermott might
have used the same typewriter in the office to type the body of her,
McDermott™s, memoranda. Then Mason testified that the typewriter
used for the body of the memoranda is located in her, Mason™s, of-
fice and the typewriter which was used for the names is in the outer
office.30Interestingly Michael Wade then testified, as here pertinent, that‚‚people had seen her [Ryan] when she came into package pickup.™™
None of the typed observations speak to when Ryan came into pack-
age pickup where the involved timeclock is located.for discrimination or in other words, as Respondent arguesat page 35 of its brief,the General Counsel™s legal theory is accepted and if itwas established that Hudson™s framed Ryan for time
falsification when it was actually motivated by Ryan™s
processing of Clausen™s transfer request, there would be
a violation of §8(a)(3). However, the testimony of

McDermott, Wade and Mason clearly establishes that
Hudson™s began to monitor Ryan™s timekeeping prac-
tices in early January. Plaintiff testified that the ElaineClausen incident occurred on February 5, 1993 [Tr.71]. Therefore, the argument that Hudson™s contrived a
scheme to get rid of Ryan after the Clausen incident is
rebutted by the unequivocal testimony concerning the
chronology of events. [Emphasis in original.]AnalysisIn my opinion, Respondent violated the Act as alleged.Respondent™s witnesses, in testifying herein, contradictedthemselves and each other. I did not find any of the three
to be a credible witness.When pressed on cross-examination regarding the state-ment in one of her typed observations that Ryan keyed 8 ex-
ception hours for herself, McDermott asserted that while she
could not remember Ryan doing it she, McDermott, was told
by Ryan that she keyed her own exception hours. When it
was pointed out to McDermott that Ryan made this statement
on February 18, which was supposedly after McDermott™s
memoranda were drafted, McDermott sought refuge in the
assertion that Ryan told her before February 18 that she,
Ryan, keyed her own exception hours. As pointed out in
footnote 20, supra, McDermott could not supply any infor-
mation about these alleged conversations. Moreover,
McDermott could not adequately explain why, if she knew
before February 18 that Ryan keyed her own hours, it would
have been necessary for her, McDermott, to ask Ryan on
February 18 ‚‚if ... she does her own exception hours.™™ It

is one thing to ask Ryan if she keyed her own exception
hours on specific days. It is quite something else to ask Ryan
‚‚if ... she does her own exception hours.™™ It is highly un-
likely that if McDermott and Ryan had had prior conversa-
tions about Ryan keying her own exceptions, McDermott
would be asking on February 18 ‚‚do you key your own ex-
ception hours.™™27McDermott also testified that she asked Ryan on February18 whether she was taking care of business before she
walked into personnel. Subsequently McDermott testified that
on February 18 she asked Ryan if she was visiting with peo-ple before coming into the personnel office; and that sheasked Ryan ‚‚[w]hat are you doing before you come in.™™
Then McDermott testified that she was not sure of the exact
words used and she did not know if Ryan interpreted her
question to be whether she, Ryan, visited recreationally with
people before she walked into personnel.While McDermott testified that on February 18 she did nothave a handwritten version of Mason™s observations,28Mi-chael Wade testified that McDermott said she had the docu-
mentation for the five dates but as of the date of Ryan™s sus-
pension he had not seen Respondent™s Exhibits 3, 5, 6, and
7. Mason testified that she gave her handwritten observations
for January 11 to McDermott on January 12 and for January
26 or 27; and that her notes were in McDermott™s office, ex-
cept for 20 minutes when Mason typed the observations.McDermott is contradicted by Mason on two other points.First, while McDermott claims that she did not know any-
thing about anybody doing work at home and being paid by
Respondent for doing work at home, Mason testified that not
only was McDermott aware that she, Mason, did work at
home for Respondent for pay, but McDermott personally saw
to it that Mason received either comp time or pay. Second
while McDermott testified that she did not tell Mason to ob-
serve only Ryan, Mason testified that McDermott asked her
just to monitor Ryan.29Michael Wade, in testifying about his conversations withRyan after she was suspended, testified that he knew that
McDermott had observed RyanŠ‚‚I knew that from some of
the documentation that ... McDermott had shared with

me.™™30At another point, however, Michael Wade testifiedthat the only documentation he saw before he told Ryan she
was to be terminated was a list of dates which he just
glanced at; and that when he made the decision to terminate
Ryan he had not seen the memoranda regarding observations
of Ryan.At one point Michael Wade testified regarding his Feb-ruary 19 meeting with Ryan that ‚‚we want[ed] to make sure
that she ... [had] the opportunity to tell us what hap-

pened.™™ Subsequently Michael Wade, on cross-examination,
begrudgingly conceded that he did not even know all of the
five dates in question when he spoke with Ryan on February
19 so he could not have asked her about her activities on
those particular dates.At one point Michael Wade testified that he did not knowwhether Jackie Wade consulted with someone else. At an-
other point Michael Wade testified that he knew that JackieVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00052Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 53DAYTON HUDSON DEPARTMENT STORE CO.31Interestingly, Administrative Law Judge Ladwig recently issueda decision in the aforementioned case (Case 7ŒCAŒ31476) involving
Respondent™s appeal of the Board™s bargaining order at the Westland
mall store which had been remanded by the United States Court of
Appeals for the Sixth Circuit. As here pertinent, Judge Ladwig made
the following findings in his decision which was issued on March
25, 1994:MARIONC. LADWIG, Administrative Law Judge. On remandfrom the United States Court of Appeals for the Sixth Circuit,
a hearing was held on January 18Œ21, 1994.In an election held on May 11, 1990, at the Company™sWestland, Michigan store, the vote was 274 for the Union
(UAW), 8 for another union, and 179 against both. On Decem-
ber 26, 1990, the Board rejected the Company™s objections and
certified the Union. On May 15, 1991, the Board granted a Mo-
tion for Summary Judgment and ordered the Company to bar-
gain.On June 7, 1991, the Company filed a motion to reopen therecord, alleging that it had obtained a statement from the
Union™s principal employee organizer to the effect that ‚‚numer-
ous authorization cards™™ were forged and ‚‚intentionally used by
the UAW to falsely portray union strength and support from a
majority of the eligible voters.™™ On September 30, 1991, in the
absence of ‚‚any allegation that the employees were actually
shown the allegedly forged cards,™™ the Board denied the motion.On March 1, 1993, the court remanded the case, instructingthat ‚‚the record be reopened and a new hearing held on the
issue of forged authorization cards.™™ At the hearing the em-
ployee organizer, John Madgwick, falsely testified that the cards
submitted to support the March 12, 1990 petition were ‚‚30 per-
cent plus a few extras.™™ He claimed that weeks later, when the
cardsigning slowed, he forged 10 to 20 cards to start a band-
wagon. In fact, the Union submitted 268 cards with the petition,
a 61.8-percent majority of the alleged 433 employees in the bar-
gaining unit.In addition, Madgwick gave grossly conflicting versions of hispurported forgeries in his May 10, 1991 written statement to the
Company, in a June 6, 1991 affidavit, and in his January 18,
1994 testimony (in which he, changing his testimony, claimed
that certain assertions he made in the affidavit were lies).After weighing all the evidence, as discussed below, I agreewith the Union that Madgwick™s claim that he forged authoriza-
tion cards is a ‚‚total fabrication.™™I find that the whole basis of the Company™s motion to reopenthe recordŠthat the Union used forged authorization cards to
portray a false picture of majority supportŠis grounded on fab-
ricated evidence.32In my opinion, Ryan was terminated when she was suspendedon February 18. From that point on Respondent was just going
through the motions.Wade conferred with some people in Minneapolis but he didnot know who.Michael Wade testified that he and Jackie Wade primarilydecided to terminate Ryan. McDermott testified that Jackie
Wade made the decision to discharge Ryan and Michael
Wade told her, McDermott, of the discharge.Michael Wade also testified that the decision to terminateRyan ‚‚was a collaboration looking at what documentation
we had [as noted above, Wade also testified that the only
documentation he saw before he told Ryan she was to be ter-
minated was a list of dates which he just glanced at] and this
collaboration occurred between the time Ryan was suspended
on February 18 and when he met with Ryan on the eveningof February 19 and again, after he met with Ryan on Feb-
ruary 19; that his collaboration with Jackie Wade after he
met with Ryan on February 19 occurred the following dayŠ
‚‚[t]hat was a Saturday though. So I don™t know. It might
have been that Monday. It was either on that Saturday or that
Monday. I don™t recall™™; and that after he met with Ryan he
told Jackie Wade by telephone that Ryan did not have any-
thing else to offer.Jackie Wade did not testify herein. Consequently, Ryan™stestimony about their telephone conversation on February 19
is not even challenged. On February 19 Jackie Wade told
Ryan that she, Jackie Wade, ‚‚wanted to get this out of the
way before ... [she] went on ... [her] vacation.™™ Ryan™s

testimony is credited.Jackie Wade terminated Ryan. Michael Wade did not evenknow about Ryan™s suspension until after it occurred.
McDermott, even before she met Ryan on February 18, was
told by Jackie Wade to suspend Ryan no matter what she
said. I find Ryan to be a credible witness. Her testimony
about what was said by McDermott to her on February 18
and what was said by Michael Wade to her subsequently is
credited. Ryan was in effect terminated on February 18. She
was not given the chance to defend herself. Jackie Wade was
calling the shots. She wanted to wrap up this matter before
she went on vacation. When Ryan™s state of mind would not
allow this, Jackie Wade told Michael Wade to wrap it up.
He did. His stumbling testimony as to when he colloborated
with Jackie Wade after speaking to Ryan serves only to high-
light the fact that there was no real colloboration on the deci-
sion. Perhaps if he testified that he telephoned Jackie Wade
while she was on vacation, one would have to wonder if
there was even a ring of truth to his assertions.As noted above, Jackie Wade never testified here. She ei-ther orchestrated or spearheaded this termination. She was
conspicuous by her absence. Perhaps she had a very good
reason for not testifying here. In my opinion, as counsel for
the General Counsel contends, some of the documents re-
ceived here, namely, the observations, were manufactured to
support Respondent™s position. In other words, I believe that,
as alleged, McDermott and Mason-sponsored fabricated evi-
dence.31In his testimony here, Michael Wade put as muchdistance between himself and these documents as he could.If she had testified, Jackie Wade would not have been able
to take the same approach as did Michael Wade.As noted above, I find Ryan to be a credible witness. Hertestimony regarding what was said by McDermott on Feb-
ruary 9 is credited. Ryan™s actions on February 5 were
viewed by Respondent as giving support to the Union. It
does not matter either that Ryan did not realize the possible
ramifications of her February 5 action or that she was not
in favor of the Union. What matters is Respondent™s motiva-
tion for terminating Ryan. As alleged in the complaint, Re-
spondent terminated Ryan because it was perceived that her
February 5 actions would cause Respondent™s employees to
seek union representation and/or look more favorably on
union representation.Under Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),
approved in NLRB v. Transportation Management Corp., 462U.S. 393 (1983), counsel for the General Counsel has shown
that Respondent was aware that Ryan engaged in an action
which Respondent perceived to be in support of the Union;
that Ryan was terminated just 10 days32after her supervisor,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00053Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
33Under New Horizons, interest is computed at the ‚‚short-termFederal rate™™ for the underpayment of taxes set forth in the 1986amendment to 26 U.S.C. §6621.
McDermott, spoke to her about her February 5 action in ef-fect telling her that she had given aid to the enemy; and that,
as demonstrated by Boram™s above-described statement, there
was antiunion animus on the part of the Respondent. The al-
leged business justification advanced by Respondent is a pre-
text. I credit Ryan™s testimony that she did not cheat on her
hours. Additionally, there is no reliable evidence in this
record that she ever cheated on her hours. It has not been
demonstrated by Respondent that absent Ryan™s February 5
action, which was perceived by Respondent as causing Re-
spondent™s employees to seek union representation and/or
look more favorably on union representation, she would have
been terminated. Respondent™s action sent a chilling message
to other employees, namely, we will take action against an
outstanding employee even if that employee unwittingly does
something which may advance the cause of the Union.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Respondent violated Section 8(a)(3) and (1) of theAct by suspending Violet Darlene Ryan and subsequently
discharging her, because she took actions which Respondent
perceived would cause Respondent™s employees to seek
union representation and/or look more favorably on union
representation.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that Respondent be ordered to
cease and desist therefrom and take certain affirmative action
designed to effectuate the purposes of the Act.Having found that Respondent suspended Violet DarleneRyan on February 8, 1993, and subsequently discharged her
in violation of Section 8(a)(1) and (3) of the Act, it is rec-
ommended that Respondent offer Violet Darlene Ryan imme-
diate and full reinstatement to her former job or, if that job
no longer exists, to a substantially equivalent position with-
out prejudice to her seniority or other rights and privileges,
and make her whole for any loss of pay she may have suf-
fered as a result of the discrimination against her by payment
to her of a sum of money equal to that which she would
have earned as wages during the suspension and during the
period from the date of her discharge to the date on which
Respondent offers reinstatement less net earnings, if any,
during the period in accordance with F.W. Woolworth Co.
,90 NLRB 289 (1950), with interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).33[Recommended Order omitted from publication.]APPENDIX AOn January 12, 1993, Darlene Ryan arrived in the person-nel office at 9:00 a.m. I had been waiting for her to discuss
a sales consultant situation. She took an hour for lunch. Dar-
lene walked out of the office a few minutes to 5:00. I was
in the fax room and heard her announce she was going to
get her nails done even though she did not have an appoint-
ment. She was not aware I was in the room.She keyed: 8 hours exception hours for herself./s/ Christine McDermottAPPENDIX BOn February 9, 1993, Darlene Ryan arrived to work at9:00 a.m. She took an hour lunch break. She left the building
with the personnel rep at 5:15 p.m. She keyed 8 exception
hours for herself./s/ Christine McDermottAPPENDIX COn Friday, February 12, 1993, Darlene arrived to work at9:00 a.m. I was waiting for her so we could have a quick
personnel meeting. She took an hour for lunch. She an-
nounced to me that she would be leaving at 5:00 p.m. toavoid overtime. I checked the office at 5:05 and everyone
had left except Sharon. I asked where everyone was and she
stated thay had gone home.Darlene keyed 8 exception hours for herself./s/ Christine McDermottAPPENDIX DJanuary 11, 1993Darlene came to work at nine o™clock, she went to lunchat one o™clock and returned at 2 o™clock. She left the office
at 5:15 to go to her hair appointment. On timekeeping she
put a exception for eight hours./s/ Trudy MasonJanuary 26, 1993Tuesday
Darlene came to work at nine o™clock she left for lunchat one o™clock and returned at two o™clock. She went home
at 5:15. She gave herself a exception for eight hours./s/ Trudy MasonVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00054Fmt 0610Sfmt 0610D:\NLRB\324.008APPS10PsN: APPS10
